Exhibit 10.3

Execution Version

MATCO/SPECCO INTELLECTUAL PROPERTY CROSS LICENSE AGREEMENT

by and between

DOW INC. et al.

and

DOWDUPONT INC. et al.

Dated as of April 1, 2019



--------------------------------------------------------------------------------

MATCO/SPECCO INTELLECTUAL PROPERTY CROSS-LICENSE AGREEMENT

This MATCO/SPECCO INTELLECTUAL PROPERTY CROSS-LICENSE AGREEMENT (this
“Agreement”), dated as of April 1, 2019 (the “Effective Date”), is entered into
by and among DowDuPont Inc., a Delaware corporation (“SpecCo”), the SpecCo
Licensors and the SpecCo Licensees, on the one hand, and Dow Inc., a Delaware
corporation (“MatCo”), the MatCo Licensors and the MatCo Licensees, on the other
hand (each of SpecCo and MatCo, a “Party” and together, the “Parties”).

WHEREAS, SpecCo and MatCo are parties to that certain Separation and
Distribution Agreement, dated April 1, 2019 (the “Separation Agreement”);

WHEREAS, as of and following the Effective Time (as defined in the Separation
Agreement), each Party and its Affiliates have rights to certain Patents,
Know-How, Copyrights and Software (each, as defined in the Separation
Agreement); and

WHEREAS, in connection with the Separation Agreement, the MatCo Licensors wish
to grant to the SpecCo Licensees, and the SpecCo Licensors wish to grant to the
MatCo Licensees, a license and other rights to certain of such Patents,
Know-How, Copyrights and Software, in each case as and to the extent set forth
herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement, the Parties hereby agree
as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1    General. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1.1. Capitalized terms that are not
defined in this Agreement shall have the meanings set forth in the Separation
Agreement.

(1)    “Action” means any demand, action, claim, cause of action, suit,
countersuit, arbitration, inquiry, case, litigation, subpoena, proceeding or
investigation (whether civil, criminal or administrative) by or before any court
or grand jury, any Governmental Entity or any arbitration or mediation tribunal
or authority.

(2)    “Authorized User” means MatCo and its Affiliates, including, for clarity,
any Person that becomes an Affiliate of MatCo after the Effective Date (but,
subject to Section 10.2, only for so long as such Person remains an Affiliate of
MatCo) and its and their Personnel.

(3)    “Business Software” means with respect to a Licensor, all Software to the
extent Controlled by such Licensor or any of its Affiliates as of the Effective
Date, which Software is reasonably required as of the Effective Date for the
conduct of (i) the Specialty Products Business if the Licensee is SpecCo,
including as listed on section (i) of Schedule V, or (ii) the Materials Science
Business if the Licensee is MatCo, including as listed on section (ii) of
Schedule V, in each case (in respect of the foregoing (i) and (ii)), only if and
to the extent such Licensee and its Affiliates have not been granted a license
or other rights to use such Software under the Separation Agreement or any other
Ancillary Agreement. Notwithstanding the foregoing, Business Software expressly
excludes any and all Excluded IP.

 

2



--------------------------------------------------------------------------------

(4)    “Confidential Information” shall have the meaning provided to it in the
Umbrella Secrecy Agreement.

(5)    “Contract” means any agreement, contract, subcontract, obligation, note,
indenture, instrument, option, lease, sublease, promise, arrangement, release,
warranty, license, sublicense, insurance policy, purchase order or legally
binding commitment or undertaking of any nature (whether written or oral and
whether express or implied).

(6)    “Controlled” means, with respect to any Patent, Know-How, Copyright or
Software, (a) such Intellectual Property is owned by the applicable Party or any
of its Affiliates (provided that, for any such Intellectual Property to be
Controlled by SpecCo or any of its Affiliates as of or prior to the AgCo
Distribution, such Intellectual Property also must constitute a Specialty
Products Asset) and (b) such Party or any of its Affiliates has the ability to
grant a license or other rights in, to or under such Patent, Know-How, Copyright
or Software (respectively) on the terms and conditions set forth herein (other
than pursuant to a license or other rights granted pursuant to this Agreement)
without violating any Contract entered into as of or prior to the Effective Date
between such Party or any of its Affiliates, on the one hand, and any Third
Party, on the other hand.

(7)    “Controlling Party” has the meaning set forth in Section 5.2(c).

(8)    “Cover” means, with respect to any Patent, in the absence of a license
granted under an unexpired claim that has not been adjudicated, without
limitation to Section 8.3, to be invalid or unenforceable by a final, binding
decision of a court or other Governmental Entity of competent jurisdiction that
is unappealable or unappealed within the time permitted for appeal of such
Patent (or if such Patent is a patent application, a claim in such patent
application if such patent application were to issue as a patent), the practice
of the applicable invention or technology, or performance of the applicable
process, would infringe such claim. For clarity, and by way of example, an
issued Patent Covers a product if, in the absence of a license granted under
such a claim of such Patent, making, using, selling, offering for sale,
importing or exporting such product infringes such claim.

(9)    “Designated SpecCo Standards” has the meaning set forth in
Section 10.2(b)(ii).

(10)    “Discussion Notice” has the meaning set forth in Section 8.3(b).

(11)    “Engineering Models and Databases” means (a) physical property
databases, (b) empirical or mathematical dynamic or steady state models of
processes, equipment and/or reactions and databases containing data resulting
from such models, (c) computations of equipment or unit operation operating
conditions including predictive or operational behavior and (d) databases with
historical operational data.

(12)    “Engineering Standards” means standards, protocols, processes and
policies, including engineering guidelines, for designing, constructing,
maintaining and operating facilities.

(13)    “Ethylene Copolymer Plant” means those sites and facilities that were
owned by SpecCo or one of its Affiliates prior to the Effective Date and
transferred to MatCo or one of its Affiliates as of the Effective Date as a
result of the Internal Reorganization, including each of those certain
facilities used in the operation of the Materials Science Business as of the
Effective Date located at: (i) Sabine River Plant, C Unit Building 158, 3055 FM
1006 Road, Orange, TX 77631, (ii) Sabine River Plant, D Unit Building 1055, 3055
FM 1006 Road, Orange, TX 77631, and (iii) DuPont – Victoria F-Unit, 2697 Old
Bloomington Road N, Victoria, TX 77905.

 

3



--------------------------------------------------------------------------------

(14)    “Excluded IP” means (i) DuPont Safety, Health and Environmental
Standards (including SpecCo Licensed SHE Standards), (ii) Engineering Standards
(including the SpecCo Licensed Engineering Standards), (iii) Regulatory Data,
(iv) Operating Systems and Tools (as that term is defined in the OS&T License
Agreement), (v) the Licensed Software, Plant Configuration, Firmware, MODTM 5
Hardware and MODTM 5 Systems (as the foregoing terms in this subsection (v) are
defined in the MODTM 5 Software Agreement) (collectively, the “MOD5 Systems
Excluded IP”), (vi) the TMODS Systems (as that term is defined in the TMODS
License Agreement) (including object code and source code thereof), together
with all process operator training simulator data files which contain process
and control information for simulating the operation of plants, and all
documentation therefor, (vii) Trademarks, and (viii) the Intellectual Property
set forth on Schedule A.

(15)    “Exclusively Licensed IP” means the SpecCo Exclusively Licensed Patents
and the MatCo Exclusively Licensed Patents.

(16)    “Governmental Approvals” means the consents, registrations, approvals,
licenses, permits, notifications or authorizations obtained or to be obtained
from, any Governmental Entity.

(17)    “Governmental Entity” means any nation or government, any state,
municipality or other political subdivision thereof and any entity, body,
agency, commission, department, board, bureau or court, whether domestic,
foreign, multinational or supranational exercising executive, legislative,
judicial, regulatory, self-regulatory or administrative functions of or
pertaining to government and any executive official thereof.

(18)    “Holding Party” has the meaning set forth in Section 2.12(a).

(19)    “Indemnifying Party” has the meaning set forth in Section 6.1(a).

(20)    “Indemnitees” has the meaning set forth in Section 6.1(a).

(21)    “Intellectual Property” means all intellectual property and industrial
property rights of any kind or nature, including all U.S. and foreign
(i) Patents, (ii) trademarks, service marks, corporate names, trade names,
Internet domain names, social media accounts or handles, logos, slogans, trade
dress and other similar designations of source or origin, together with the
goodwill symbolized by any of the foregoing (collectively, “Trademarks”), (iii)
copyrights and copyrightable subject matter (collectively, “Copyrights”), (iv)
rights of privacy and publicity, (v) moral rights and rights of attribution and
integrity, (vi) Know-How, (vii) all applications and registrations for the
foregoing and (viii) all rights and remedies against past, present, and future
infringement, misappropriation, or other violation of the foregoing, in each
case (with respect to the foregoing clauses (i) through (viii)), excluding all
IT Assets (except Software).

 

4



--------------------------------------------------------------------------------

(22)    “IT Assets” means all (i) Software (including any Copyrights therein),
computer systems, public Internet protocol address blocks, telecommunications
equipment and other information technology infrastructure (including servers and
server equipment, computers (including laptop computers), computer equipment and
hardware, printers, telephones (including cell phones and smartphones) and
telephone equipment (including headsets), network devices and equipment
(including routers, wireless access points, switches and hubs), fiber and
backbone cabling and other telecommunications wiring, demarcation points and
rooms, computer rooms and telecommunications closets), (ii) documentation,
reference, resource and training materials to the extent relating thereto, and
(iii) Contracts to the extent relating to any of the foregoing clauses (i) and
(ii) (including Software license agreements, source code escrow agreements,
support and maintenance agreements, electronic database access contracts, domain
name registration agreements, public Internet protocol address block agreements,
website hosting agreements, Software or website development agreements,
outsourcing agreements, service provider agreements, interconnection agreements
and telecommunications agreements); provided, that, notwithstanding the
foregoing, IT Assets shall exclude Know-How contained or stored in any of the
items described in the foregoing subsections (i) through (iii) and Patents that
claim any such Know-How.

(23)    “Know-How” means trade secrets and rights in all other confidential and
proprietary information, including know-how, inventions, algorithms, logic,
standard operating conditions and procedures, proprietary processes, formulae,
data, databases and other compilations of data, drawings, models and
methodologies, including confidential information set forth in laboratory
notebooks, laboratory reports, Plant Operating Documents, and Engineering Models
and Databases (except to the extent such information is Covered by any Patents),
in each case of the foregoing, to the extent confidential and proprietary. For
the avoidance of doubt, “Know-How” includes notices of invention and invention
disclosures for which a Patent has not been filed as of the Effective Date
(e.g., NOIs and ICDs, as such terms are understood and used by the Parties as of
the Effective Date).

(24)    “Know-How Materials” means those written, electronic, computerized,
digital or other similar tangible or intangible media to the extent containing
or embodying any MatCo Licensed Know-How, SpecCo Licensed Know-How, MatCo
Licensed Copyrights, SpecCo Licensed Copyrights, SpecCo Licensed Standards or
Business Software.

(25)    “Licensed Copyrights” means (i) with respect to the licenses granted to
MatCo hereunder, the SpecCo Licensed Copyrights and the Copyrights licensed
under Section 2.3(b) and 2.4 hereof, and (ii) with respect to the licenses
granted to SpecCo hereunder, the MatCo Licensed Copyrights and the Copyrights
licensed under Section 2.3(a) hereof.

(26)    “Licensed Facility” means any facility owned by or operated on behalf of
an Authorized User.

(27)    “Licensed IP” means (i) with respect to the licenses granted to MatCo or
the MatCo Licensees, as applicable, hereunder, the SpecCo Licensed IP, the
Intellectual Property licensed under Sections 2.3(b) and 2.4 hereof, the Patents
Controlled by SpecCo or any of its Affiliates and licensed under Section 2.6
hereof, and the Business Software Controlled by SpecCo or any of its Affiliates,
and (ii) with respect to the licenses granted to SpecCo or the SpecCo Licensees,
as applicable, hereunder, the MatCo Licensed IP, the Intellectual Property
licensed under Section 2.3(a) hereof, the Patents Controlled by MatCo or any of
its Affiliates and licensed under Section 2.6 hereof, and the Business Software
Controlled by MatCo or any of its Affiliates.

(28)    “Licensed Know-How” means (i) with respect to the licenses granted to
MatCo or the MatCo Licensees, as applicable, hereunder, the SpecCo Licensed
Know-How and the Know-How licensed under Sections 2.3(b) and 2.4 hereof, and
(ii) with respect to the licenses granted to SpecCo or the SpecCo Licensees, as
applicable, hereunder, the MatCo Licensed Know-How and the Know-How licensed
under Section 2.3(a) hereof.

 

5



--------------------------------------------------------------------------------

(29)    “Licensed Patents” means (i) with respect to the licenses granted to
MatCo or the MatCo Licensees, as applicable, hereunder, the SpecCo Licensed
Patents, and (ii) with respect to the licenses granted to SpecCo or the SpecCo
Licensees, as applicable hereunder, the MatCo Licensed Patents.

(30)    “Licensee” means (i) the relevant SpecCo Licensee corresponding to each
MatCo Licensor set forth on Schedule Q with respect to the MatCo Licensed IP and
the Patents Controlled by MatCo or any of its Affiliates and licensed under
Section 2.6 hereof, and SpecCo and its applicable Affiliates with respect to the
Intellectual Property licensed under Section 2.3(a) hereof and the Business
Software Controlled by MatCo or any of its Affiliates hereunder, and (ii) the
relevant MatCo Licensee corresponding to each SpecCo Licensor set forth on
Schedule Q with respect to the SpecCo Licensed IP, the Intellectual Property
licensed under Section 2.4 hereof, and the Patents Controlled by SpecCo or any
of its Affiliates and licensed under Section 2.6 hereof, and MatCo and its
applicable Affiliates with respect to the Intellectual Property licensed under
Section 2.3(b) hereof and the Business Software Controlled by SpecCo or any of
its Affiliates hereunder.

(31)    “Licensor” means (i) the SpecCo Licensors with respect to the SpecCo
Licensed IP, the Intellectual Property licensed under Section 2.4 hereof, and
the Patents Controlled by SpecCo or any of its Affiliates and licensed under
Section 2.6 hereof, and SpecCo with respect to the Intellectual Property
licensed under Section 2.3(b) hereof, and the Business Software Controlled by
SpecCo or any of its Affiliates, and (ii) the MatCo Licensors with respect to
the MatCo Licensed IP and the Patents Controlled by MatCo or any of its
Affiliates and licensed under Section 2.6 hereof, and MatCo with respect to the
Intellectual Property licensed under Section 2.3(a) hereof and the Business
Software Controlled by MatCo or any of its Affiliates.

(32)    “Local Standards” has the meaning set forth in Section 2.4(b).

(33)    “Manufacturing Product Agreement” means those certain Manufacturing
Product Agreement(s) and Product for Resale Agreement(s) between MatCo or its
Affiliate on the one hand and SpecCo or its Affiliate on the other hand, that
have been entered into as of the Effective Date.

(34)    “MatCo Exclusive Patent Field” means, with respect to each SpecCo
Exclusively Licensed Patent, the field of use corresponding thereto on Schedule
F, and natural evolutions thereof; provided that the license granted under
Section 2.1(c) hereof shall be non-exclusive with respect to such natural
evolutions, and such natural evolutions shall in no event include uses in any
SpecCo Exclusive Patent Field.

(35)    “MatCo Exclusively Licensed Patents” means any and all (i) Patents set
forth on Schedule E to the extent Controlled by MatCo or any of its Affiliates
as of the Effective Date and (ii) to the extent Controlled by MatCo or any of
its Affiliates as of or following the Effective Date, continuations,
divisionals, renewals, continuations-in-part, patents of addition, restorations,
extensions, supplementary protection certificates, reissues, and re-examinations
of, and all other Patents that claim priority to, such Patents and foreign
equivalents thereof, in each case to the extent the claims are supported by such
Patents set forth on Schedule E (but in all cases expressly excluding any and
all Excluded IP).

(36)    “MatCo Know-How Field” means the field of the Materials Science
Business, as defined in the Separation Agreement, including as set forth on, and
subject to, Schedule D, and natural evolutions thereof.

 

6



--------------------------------------------------------------------------------

(37)    “MatCo Licensed Copyrights” means any and all Copyrights to the extent
Controlled by MatCo or any of its Affiliates, and Used in the Specialty Products
Business, as of the Effective Date, including the Copyrights set forth on
Schedule B. Notwithstanding the foregoing, MatCo Licensed Copyrights expressly
exclude any and all (i) Know-How, (ii) IT Assets and (iii) Excluded IP.

(38)    “MatCo Licensed IP” means the MatCo Licensed Patents, MatCo Licensed
Know-How and MatCo Licensed Copyrights.

(39)    “MatCo Licensed Know-How” means any and all Know-How to the extent
Controlled by MatCo or any of its Affiliates, and Used in the Specialty Products
Business, as of the Effective Date, including the Know-How set forth on Schedule
C. Notwithstanding the foregoing, MatCo Licensed Know-How expressly excludes any
and all (i) IT Assets and (ii) Excluded IP.

(40)    “MatCo Licensed Patents” means any and all MatCo Exclusively Licensed
Patents and MatCo Non-Exclusively Licensed Patents.

(41)    “MatCo Licensees” means The Dow Chemical Company, Rohm and Haas
Chemicals LLC, Rohm and Haas Company, Dow Silicones Corporation, Union Carbide
Corporation, Materials Science Holding, LLC and Performance Materials NA, Inc.

(42)    “MatCo Licensors” means The Dow Chemical Company, a Delaware corporation
and Performance Materials NA, Inc.

(43)    “MatCo Non-Exclusive Patent Field” means (a) with respect to each Patent
described within subsection (i) of the SpecCo Non-Exclusively Licensed Patent
definition, the field of use corresponding thereto on Schedule H, and natural
evolutions thereof; provided that, such natural evolutions shall in no event
include uses in any SpecCo Exclusive Patent Field, (b) with respect to each
Patent described within subsection (ii) of the SpecCo Non-Exclusively Licensed
Patent definition, the MatCo Know-How Field and (c) with respect to each Patent
described within subsection (iii) of the SpecCo Non-Exclusively Licensed Patent
definition, the field of use in which the SpecCo Reference Patent for which such
Patent described in subsection (iii) of the SpecCo Non-Exclusively Licensed
Patent definition is a continuation, divisional, renewal, continuation-in-part,
patent of addition, restoration, extension, supplementary protection
certificate, reissue or re-examination, or to which such Patent described in
subsection (iii) of the SpecCo Non-Exclusively Licensed Patent definition
otherwise claims priority, (and, for clarity, that supports the claims of such
Patent described in subsection (iii) of the SpecCo Non-Exclusively Licensed
Patent definition) is licensed to MatCo and its Affiliates hereunder and natural
evolutions thereof; provided that, such natural evolutions shall in no event
include uses in any SpecCo Exclusive Patent Field.

(44)    “MatCo Non-Exclusively Licensed Patents” means any and all (i) Patents
set forth on Schedule G to the extent Controlled by MatCo or any of its
Affiliates as of the Effective Date, (ii) Patents to the extent such Patents
Cover any MatCo Licensed Know-How and are Controlled by MatCo or any of its
Affiliates following the Effective Date and (iii) to the extent Controlled by
MatCo or any of its Affiliates as of or following the Effective Date,
continuations, divisionals, renewals, continuations-in-part, patents of
addition, restorations, extensions, supplementary protection certificates,
reissues and re-examinations of, and all other Patents that claim priority to,
any Patents described in either of the foregoing subsections (i) or (ii), and
foreign equivalents thereof, in each case to the extent the claims are supported
by any Patents described in either of the foregoing subsections (i) or (ii) (but
in all cases expressly excluding any and all Excluded IP) (such Patents
described in the foregoing subsections (i) and (ii), the “MatCo Reference
Patents”).

 

7



--------------------------------------------------------------------------------

(45)    “MatCo Patent Fields” means the MatCo Exclusive Patent Fields and the
MatCo Non-Exclusive Patent Fields.

(46)     “MatCo Scheduled Licensed Patents” means the MatCo Licensed Patents
listed on Schedule E and Schedule G hereto, to the extent Controlled by MatCo or
any of its Affiliates as of the Effective Date (but expressly excluding any and
all Excluded IP), which Schedules may be supplemented from time to time upon the
written notice by MatCo or any of its Affiliates to SpecCo (which notice shall
not be effective until twenty (20) days of receipt by SpecCo thereof) to
include, to the extent Controlled by MatCo or any of its Affiliates at the
relevant time, continuations, divisionals, renewals, continuations-in-part,
patents of addition, restorations, extensions, supplementary protection
certificates, reissues and re-examinations of, and all other Patents that claim
priority to, the Patents listed on Schedule E or Schedule G as of the Effective
Date (as applicable), and foreign equivalents thereof, in each case to the
extent the claims are supported by any Patents listed on Schedule E or Schedule
G as of the Effective Date, as applicable.

(47)    “Merger Time” means the effective time of the mergers of E. I. du Pont
de Nemours and Company and the Dow Chemical Company with wholly owned
subsidiaries of DowDuPont, Inc.

(48)    “MODTM 5 Software Agreement” means that certain MODTM 5 Computerized
Process Control Software Agreement entered into by and between Rofan Services
LLC and Rohm and Haas Electronic Materials CMP, Inc., dated as of the Effective
Date.

(49)    “Non-Practicing Entity” means any Person for which such Person’s (and
all of its Affiliates’) principal source of revenue is the offering of licenses
or covenants not to sue or seeking damages through the prosecution of lawsuits
with respect to Patents.

(50)    “Notifying Party” has the meaning set forth in Section 2.7(a).

(51)    “OS&T License Agreement” means that certain Operating Systems and Tools
License Agreement entered into by and between Dow Global Technologies LLC and
Rohm and Haas Electronic Materials CMP, Inc., dated as of the Effective Date.

(52)    “Patent Challenge” means any direct or indirect (including by
voluntarily supporting an Action brought by another Person) challenge to the
validity, patentability, enforceability or inventorship of any Scheduled
Licensed Patent, including in (i) any court (including any declaratory judgment
action), or (ii) activity or Action before a patent office or other Governmental
Entity or registrar, including any reissue, reexamination, pre-grant review,
post-grant review, opposition, inter partes review, third party observations,
protest or similar proceeding.

(53)    “Patent Challenge Liquidated Damages” has the meaning set forth in
Section 8.3(c)(ii)(4).

(54)    “Patent Challenge Notice” has the meaning set forth in Section 8.3(a).

 

8



--------------------------------------------------------------------------------

(55)    “Patents” means patents, patent applications, and all related
continuations, continuations-in-part, divisionals, reissues, re-examinations,
substitutions and extensions thereof.

(56)    “Personnel” means, with respect to a Party or its Affiliates, such
Party’s or Affiliate’s employees, officers, agents, consultants, and
contractors, and any other Person over whom such Party or Affiliate exercises
control.

(57)    “Product” means, with respect to each Manufacturing Product Agreement,
the definition for “Product” as set forth in such Manufacturing Product
Agreement, including those products set forth on Schedule S and Schedule T
hereto.

(58)    “Product Field of Use” means, with respect to a Product supplied by or
on behalf of one Party or any of its Affiliates to the other Party or any of its
Affiliates under a Manufacturing Product Agreement, the “Field of Use” for such
Product, as such term is defined in the applicable Manufacturing Product
Agreement.

(59)    “Promote” means to solicit customers for, solicit orders for, advertise,
market or otherwise promote.

(60)    “Receiving Party” has the meaning set forth in Section 2.7(a).

(61)    “Regulatory Data” means any and all regulatory data (including studies,
data, raw data, efficacy data, reports, physical samples, reviews (including
business risk reviews), opinions, self-GRAS determinations, information or other
compliance requirements, including safety, risk and exposure assessments and
modeling for product contamination or impurity issues), in written, electronic,
computerized, digital, or other tangible or intangible media, actually submitted
to, or maintained to support a submission to (whether submitted or not), a
Governmental Entity or a Third Party to seek, obtain or maintain a Governmental
Approval or demonstrate regulatory compliance.

(62)    “Requesting Party” has the meaning set forth in Section 2.12(a).

(63)    “Scheduled Licensed Patents” means the MatCo Scheduled Licensed Patents
and the SpecCo Scheduled Licensed Patents.

(64)    “Seller” means the Party that is, or has one or more Affiliates that
are, the “Seller” under a Manufacturing Product Agreement.

(65)    “Software” means all computer programs (whether in source code, object
code, or other form), software implementations of algorithms, and related
documentation, including flowcharts and other logic and design diagrams,
technical, functional and other specifications, and user and training materials
related to any of the foregoing.

(66)    “SpecCo Exclusive Patent Field” means, with respect to each MatCo
Exclusively Licensed Patent, the field of use corresponding thereto on Schedule
N, and natural evolutions thereof; provided that the license granted under
Section 2.2(c) hereof shall be non-exclusive with respect to such natural
evolutions, and such natural evolutions shall in no event include uses in any
MatCo Exclusive Patent Field.

 

9



--------------------------------------------------------------------------------

(67)    “SpecCo Exclusively Licensed Patents” means any and all (i) Patents set
forth on Schedule M to the extent Controlled by SpecCo or any of its Affiliates
as of the Effective Date and (ii) to the extent Controlled by SpecCo or any of
its Affiliates as of or following the Effective Date, continuations,
divisionals, renewals, continuations-in-part, patents of addition, restorations,
extensions, supplementary protection certificates, reissues and re-examinations
of, and all other Patents that claim priority to, such Patents and foreign
equivalents thereof, in each case to the extent the claims are supported by such
Patents set forth on Schedule M (but in all cases expressly excluding any and
all Excluded IP).

(68)    “SpecCo Know-How Field” means the field of the Specialty Products
Business, as defined in the Separation Agreement, including as set forth on, and
subject to, Schedule L, and natural evolutions thereof.

(69)    “SpecCo Licensed Copyrights” means any and all Copyrights to the extent
Controlled by SpecCo or any of its Affiliates, and Used in the Materials Science
Business, as of the Effective Date, including the Copyrights set forth on
Schedule J. Notwithstanding the foregoing, SpecCo Licensed Copyrights expressly
exclude any and all (i) Know-How, (ii) IT Assets and (iii) Excluded IP.

(70)    “SpecCo Licensed Engineering Standards” means Engineering Standards
(including as set forth on Schedule W(i)), each, to the extent both (i) owned by
SpecCo or any of its Affiliates, or with respect to which SpecCo or any of its
Affiliates has the right to grant the license or other rights granted to MatCo
hereunder without payment obligations to any Third Party, as of the Effective
Date (provided that, for any such Engineering Standards to be SpecCo Licensed
Engineering Standards as of or prior to the AgCo Distribution, such Intellectual
Property also must constitute a Specialty Products Asset) and (ii) (x) that is
actually used in the operation of any Ethylene Copolymer Plant by MatCo or its
Affiliates in the conduct of the Materials Science Business as of the Effective
Date or (y) is reasonably necessary to use any Local Standard (including, for
clarity, the Engineering Standards used in the creation, development or
derivation of such Local Standard to the extent reasonably necessary to use such
Local Standard), which SpecCo Licensed Engineering Standards, for clarity,
include the DuPont Engineering Standards & Guidelines and the DuPont Pipe and
Valve Codes & Specifications. Notwithstanding the foregoing, the SpecCo Licensed
Engineering Standards shall expressly exclude (i) Regulatory Data, (ii) the MOD5
Systems Excluded IP owned by SpecCo or any of its Affiliates, (iii) Operating
Systems and Tools (as that term is defined in the OS&T License Agreement), (iv)
TMODS Systems (as that term is defined in the TMODS License Agreement), (v)
Trademarks, and (vi) the Intellectual Property set forth on Schedule A.

(71)    “SpecCo Licensed IP” means the SpecCo Licensed Patents, SpecCo Licensed
Know-How, and SpecCo Licensed Copyrights.

(72)    “SpecCo Licensed Know-How” means any and all Know-How to the extent
Controlled by SpecCo or any of its Affiliates, and Used in the Materials Science
Business, as of the Effective Date, including the Know-How set forth on Schedule
K. Notwithstanding the foregoing, SpecCo Licensed Know-How expressly excludes
any and all (i) IT Assets and (ii) Excluded IP.

(73)    “SpecCo Licensed Patents” means any and all SpecCo Non-Exclusively
Licensed Patents and SpecCo Exclusively Licensed Patents.

 

10



--------------------------------------------------------------------------------

(74)    “SpecCo Licensed SHE Standards” means the DuPont Safety, Health, and
Environmental Standards (including as set forth on Schedule W(ii)), each, to the
extent both (i) owned by SpecCo or any of its Affiliates, or with respect to
which SpecCo or any of its Affiliates has the right to grant the license or
other rights granted to MatCo hereunder without payment obligations to any Third
Party, as of the Effective Date (provided that, for any such DuPont Safety,
Health, and Environmental Standards to be SpecCo Licensed SHE Standards as of or
prior to the AgCo Distribution, such Intellectual Property also must constitute
a Specialty Products Asset) and (ii) (x) that is actually used in the operation
of any Ethylene Copolymer Plant by MatCo or its Affiliates in the conduct of the
Materials Science Business as of the Effective Date or (y) is reasonably
necessary to use any Local Standard (including, for clarity, the DuPont Safety,
Health, and Environmental Standards used in the creation, development or
derivation of such Local Standard to the extent reasonably necessary to use such
Local Standard). Notwithstanding the foregoing, the SpecCo Licensed SHE
Standards shall expressly exclude (i) Regulatory Data, (ii) the MOD5 Systems
Excluded IP owned by SpecCo or any of its Affiliates, (iii) Operating Systems
and Tools (as that term is defined in the OS&T License Agreement), (iv) TMODS
Systems (as that term is defined in the TMODS License Agreement), (v)
Trademarks, and (vi) the Intellectual Property set forth on Schedule A.

(75)    “SpecCo Licensed Standards” means the SpecCo Licensed SHE Standards and
the SpecCo Licensed Engineering Standards.

(76)    “SpecCo Licensees” means SP Holding IB, Inc., Specialty Products N&H,
Inc., DuPont Electronics, Inc., DuPont Safety & Construction, Inc., DuPont
Polymers, Inc., and Rohm and Haas Electronic Materials CMP, Inc.

(77)    “SpecCo Licensors” means SP Holding IB, Inc., Specialty Products N&H,
Inc., DuPont Electronics, Inc., DuPont Safety & Construction, Inc., DuPont
Polymers, Inc., Rohm and Haas Electronic Materials CMP Inc., DDP Specialty
Electronic Materials US, Inc., DDP Specialty Electronic Materials US 5, LLC, DDP
Specialty Electronic Materials US 8, LLC, DDP Specialty Electronic Materials US
9, LLC and Specialty Products US, LLC.

(78)    “SpecCo Non-Exclusive Patent Field” means (a) with respect to each
Patent described within subsection (i) of the MatCo Non-Exclusively Licensed
Patent definition, the field of use corresponding thereto on Schedule P, and
natural evolutions thereof; provided that such natural evolutions shall in no
event include uses in any MatCo Exclusive Patent Field, (b) with respect to each
Patent described within subsection (ii) of the MatCo Non-Exclusively Licensed
Patent definition, the SpecCo Know-How Field, and (c) with respect to each
Patent described within subsection (iii) of the MatCo Non-Exclusively Licensed
Patent definition, the field of use in which the MatCo Reference Patent for
which such Patent described in subsection (iii) of the MatCo Non-Exclusively
Licensed Patent definition is a continuation, divisional, renewal,
continuation-in-part, patent of addition, restoration, extension, supplementary
protection certificate, reissue, or re-examination, or to which such Patent
described in subsection (iii) of the MatCo Non-Exclusively Licensed Patent
definition otherwise claims priority, (and, for clarity, that supports the
claims of such Patent described in subsection (iii) of the MatCo Non-Exclusively
Licensed Patent definition) is licensed to SpecCo and its Affiliates hereunder
and natural evolutions thereof; provided that, such natural evolutions shall in
no event include uses in any MatCo Exclusive Patent Field.

 

11



--------------------------------------------------------------------------------

(79)    “SpecCo Non-Exclusively Licensed Patents” means any and all (i) Patents
set forth on Schedule O to the extent Controlled by SpecCo or any of its
Affiliates as of the Effective Date, (ii) Patents to the extent such Patents
Cover any SpecCo Licensed Know-How and are Controlled by SpecCo or any of its
Affiliates following the Effective Date and (iii) to the extent Controlled by
SpecCo or any of its Affiliates as of or following the Effective Date,
continuations, divisionals, renewals, continuations-in-part, patents of
addition, restorations, extensions, supplementary protection certificates,
reissues and re-examinations of, and all other Patents that claim priority to,
any Patents described in either of the foregoing subsections (i) or (ii), and
foreign equivalents thereof, in each case to the extent the claims are supported
by any Patents described in either of the foregoing subsections (i) or (ii) (but
in all cases expressly excluding any and all Excluded IP) (such Patents
described in the foregoing subsections (i) and (ii), the “SpecCo Reference
Patents”).

(80)    “SpecCo Patent Fields” means the SpecCo Exclusive Patent Fields and the
SpecCo Non-Exclusive Patent Fields.

(81)     “SpecCo Scheduled Licensed Patents” means the SpecCo Licensed Patents
listed on Schedule M and Schedule O hereto, to the extent Controlled by SpecCo
or any of its Affiliates as of the Effective Date (but expressly excluding any
and all Excluded IP), which Schedules may be supplemented from time to time upon
the written notice by SpecCo or any of its Affiliates to MatCo (which notice
shall not be effective until twenty (20) days of receipt by MatCo thereof) to
include, to the extent Controlled by SpecCo or any of its Affiliates at the
relevant time, continuations, divisionals, renewals, continuations-in-part,
patents of addition, restorations, extensions, supplementary protection
certificates, reissues and re-examinations of, and all other Patents that claim
priority to, the Patents listed on Schedule M or Schedule O as of the Effective
Date (as applicable), and foreign equivalents thereof, in each case to the
extent the claims are supported by any Patents listed on Schedule M or Schedule
O as of the Effective Date, as applicable.

(82)    “Sublicensee” has the meaning set forth in Section 2.8(a).

(83)    “Term” has the meaning set forth in Section 8.1.

(84)    “Terminated Licenses” has the meaning set forth in Section 8.3(e).

(85)    “Third Party” means any Person other than SpecCo, MatCo, and their
respective Affiliates.

(86)    “Third Party Infringement” has the meaning set forth in Section 5.1.

(87)    “Third Party Payments” means any and all obligations on the part of
Licensor or its Affiliates to pay royalties, sublicense fees, milestones or
other amounts to Third Parties pursuant to Contracts existing as of the
Effective Date (or, in the case of Wrong Pockets Patents, Contracts existing as
of the date of the Wrong Pockets Notice) to which Licensor or any of its
Affiliates is a party or is otherwise bound, in each case to the extent that
such obligation to pay arises from, or is a result of the grant to or exercise
by Licensee or any Sublicensees of, any license, sublicense or other right to
practice granted hereunder.

(88)    “TMODS License Agreement” means that certain DuPont TMODS Dynamic
Process Simulation Software Agreement entered into by and between MatCo and
SpecCo, dated as of the Effective Date.

(89)    “Umbrella Secrecy Agreement” means the Umbrella Secrecy Agreement, dated
as of the Effective Date, between the Parties and the other signatories thereto.

 

12



--------------------------------------------------------------------------------

(90)    “Used” means, with respect to the applicable Patent, Copyright or
Know-How, that, as of the Effective Date, (i) such Intellectual Property is
actually used, or (ii) (1) there is a bona fide plan and intention to use such
Intellectual Property with a product that is expected to be commercially
launched within eight and one half (8.5) years of the Effective Date or that is
set forth on Schedule R, and (2) senior management has agreed to or approved, in
writing, a capital investment or commitment to allocate resources or man-hours
to implement such plan and intention, in each case in respect of the foregoing
subsections (i) and (ii), as established by contemporaneous written records
created in the ordinary course of business (which records shall be in a form
consistent with the form that actual use, or similar plans and approvals, as
applicable, were documented by the applicable Party (or its predecessors in
interest) prior to the Merger Time).

(91)    “Wrong Pockets Notice” shall have the meaning set forth in
Section 2.7(a).

(92)    “Wrong Pockets Patent” shall have the meaning set forth in
Section 2.7(c).

Section 1.2    References; Interpretation. For the purposes of this Agreement,
(a) words in the singular shall be held to include the plural and vice versa,
and words of one gender shall be held to include the other gender as the context
requires; (b) references to the terms Article, Section, paragraph, clause,
Exhibit and Schedule are references to the Articles, Sections, paragraphs,
clauses, Exhibits and Schedules to this Agreement unless otherwise specified;
(c) the terms “hereof,” “herein,” “hereby,” “hereto,” and derivative or similar
words refer to this entire Agreement, including the Schedules and Exhibits
hereto; (d) references to “$” shall mean U.S. dollars; (e) the word “including”
and words of similar import when used in this Agreement shall mean “including
without limitation,” unless otherwise specified; (f) the word “or” shall not be
exclusive; (g) references to “written” or “in writing” include in electronic
form; (h) the headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement; (i) the Parties have each participated in the negotiation and
drafting of this Agreement and, except as otherwise stated herein, if an
ambiguity or question of interpretation should arise, this Agreement shall be
construed as if drafted jointly by the Parties and no presumption or burden of
proof shall arise favoring or burdening any Party by virtue of the authorship of
any of the provisions in this Agreement; (j) a reference to any Person includes
such Person’s successors and permitted assigns; (k) any reference to “days”
means calendar days unless Business Days are expressly specified; (l) when
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period shall be excluded and if the last day
of such period is not a Business Day, the period shall end on the next
succeeding Business Day; (m) any statute defined or referred to herein means
such statute as from time to time amended, modified or supplemented, unless
otherwise specifically indicated; (n) the use of the phrases “the date of this
Agreement”, “the date hereof”, “of even date herewith” and terms of similar
import shall be deemed to refer to the date set forth in the preamble to this
Agreement; (o) the phrase “ordinary course of business” shall be deemed to be
followed by the words “consistent with past practice” whether or not such words
actually follow such phrase; (p) where a word or phrase is defined herein, each
of its other grammatical forms shall have a corresponding meaning; and (q) any
consent given by any Party pursuant to this Agreement shall be valid only if
contained in a written instrument signed by such Party. Unless the context
requires otherwise, references in this Agreement to “MatCo” shall also be deemed
to refer to the applicable member of the MatCo Group, references to “SpecCo”
shall also be deemed to refer to the applicable member of the SpecCo Group and,
in connection therewith, any references to actions or omissions to be taken, or
refrained from being taken, as the case may be, by MatCo or SpecCo shall be
deemed to require MatCo or SpecCo, as the case may be, to cause the applicable
members of the MatCo Group or the SpecCo Group, respectively, to take, or
refrain from taking, any such action.

 

13



--------------------------------------------------------------------------------

ARTICLE II

GRANTS OF RIGHTS

Section 2.1    Licenses to MatCo of SpecCo Licensed IP.

(a)    Non-Exclusive License to Know-How and Copyrights. Subject to the terms
and conditions of this Agreement (including Section 2.1(d)), the SpecCo
Licensors hereby grant, and SpecCo shall cause its Affiliates to grant, to the
relevant MatCo Licensees as set forth on Schedule Q, an irrevocable,
royalty-free, fully paid-up, sublicensable (to the extent permitted in
Section 2.8), transferable (subject to Section 10.2), worldwide, non-exclusive
license in, to and under the SpecCo Licensed Know-How and the SpecCo Licensed
Copyrights for any and all uses in the MatCo Know-How Field. For clarity,
subject to the terms and conditions of this Agreement, the license in, to and
under the applicable SpecCo Licensed IP set forth in this Section 2.1(a) shall
include the right to practice the same to make (including have made), use, sell,
offer for sale, import, and export any and all products within the MatCo
Know-How Field, and use, practice, copy, perform, render, develop, improve,
display, redistribute, modify, and make derivative works of such SpecCo Licensed
IP, within the MatCo Know-How Field.

(b)    Non-Exclusive License to Patents. Subject to the terms and conditions of
this Agreement (including Section 2.1(d)), the SpecCo Licensors hereby grant to
the relevant MatCo Licensees as set forth on Schedule Q an irrevocable (subject
to Section 8.3), royalty-free, fully paid-up, sublicensable (to the extent
permitted in Section 2.8), transferable (subject to Section 10.2), worldwide,
non-exclusive license in, to and under the SpecCo Non-Exclusively Licensed
Patents for any and all uses in the applicable MatCo Non-Exclusive Patent Field.
For clarity, subject to the terms and conditions of this Agreement, the license
in, to and under the SpecCo Non-Exclusively Licensed Patents set forth in this
Section 2.1(b) shall include the right to practice the same to make (including
have made), use, sell, offer for sale, import, and export any and all products
within the applicable MatCo Non-Exclusive Patent Field.

(c)    Exclusive License to Patents. Subject to the terms and conditions of this
Agreement (including Section 2.1(d)), the SpecCo Licensors hereby grant to the
relevant MatCo Licensees as set forth on Schedule Q an irrevocable (subject to
Section 8.3), royalty-free, fully paid-up, sublicensable (to the extent
permitted in Section 2.8), transferable (subject to Section 10.2), worldwide,
exclusive (even as to SpecCo and its Affiliates, but subject to Section 8.3)
license in, to and under the SpecCo Exclusively Licensed Patents for any and all
uses in the applicable MatCo Exclusive Patent Field. For clarity, subject to the
terms and conditions of this Agreement, the license in, to and under the SpecCo
Exclusively Licensed Patents set forth in this Section 2.1(c) shall include the
right to practice the same to make (including have made), use, sell, offer for
sale, import, and export any and all products within the applicable MatCo
Exclusive Patent Field.

 

14



--------------------------------------------------------------------------------

(d)    Products Supplied Under Manufacturing Product Agreements. With respect to
Products supplied to MatCo or its Affiliates under the Manufacturing Product
Agreement for which SpecCo or any of its Affiliates is Seller, the rights
granted in this Section 2.1 shall include rights under the applicable SpecCo
Licensed IP to (i) use, sell, offer for sale, market, promote, distribute,
import and export, certify, submit for registration, and permit sub-registration
of such Products (which, for clarity, are set forth on Schedule S) and
(ii) solely upon the delivery of a Shortfall Transition Request, a Voluntary
Project Transition Request or a Termination Transition Request (as the foregoing
terms are defined in the applicable Manufacturing Product Agreement) and solely
to the extent permitted under the applicable Manufacturing Product Agreement,
make and have made such Products, in each case of (i) and (ii), solely in the
applicable Product Field of Use, but, notwithstanding anything to the contrary
herein, shall not otherwise include rights to make or have made any such
Products.

(e)    Subject to the terms and conditions of this Agreement, the applicable
SpecCo Licensors hereby grant, and shall cause their Affiliates to grant, those
non-asserts set forth on, and subject to, Schedule I hereof.

Section 2.2    Licenses to SpecCo of MatCo Licensed IP.

(a)    Non-Exclusive License to Know-How and Copyrights. Subject to the terms
and conditions of this Agreement (including Section 2.2(d)), the MatCo Licensors
hereby grant, and MatCo shall cause its Affiliates to grant, to the relevant
SpecCo Licensees as set forth on Schedule Q an irrevocable, royalty-free, fully
paid-up, sublicensable (to the extent permitted in Section 2.8), transferable
(subject to Section 10.2), worldwide, non-exclusive license in, to and under the
MatCo Licensed Know-How and MatCo Licensed Copyrights for any and all uses in
the SpecCo Know-How Field. For clarity, subject to the terms and conditions of
this Agreement, the license in, to and under the applicable MatCo Licensed IP
set forth in this Section 2.2(a) shall include the right to practice the same to
make (including have made), use, sell, offer for sale, import, and export any
and all products within the SpecCo Know-How Field, and use, practice, copy,
perform, render, develop, improve, display, redistribute, modify, and make
derivative works of such MatCo Licensed IP, within the SpecCo Know-How Field.

(b)    Non-Exclusive License to Patents. Subject to the terms and conditions of
this Agreement (including Section 2.2(d)), the MatCo Licensors hereby grant to
the relevant SpecCo Licensees as set forth on Schedule Q an irrevocable (subject
to Section 8.3), royalty-free, fully paid-up, sublicensable (to the extent
permitted in Section 2.8), transferable (subject to Section 10.2), worldwide,
non-exclusive license in, to and under the MatCo Non-Exclusively Licensed
Patents for any and all uses in the applicable SpecCo Non-Exclusive Patent
Field. For clarity, subject to the terms and conditions of this Agreement, the
license in, to and under the MatCo Non-Exclusively Licensed Patents set forth in
this Section 2.2(b) shall include the right to practice the same to make
(including have made), use, sell, offer for sale, import, and export any and all
products within the applicable SpecCo Non-Exclusive Patent Field.

(c)    Exclusive License to Patents. Subject to the terms and conditions of this
Agreement (including Section 2.2(d)), the MatCo Licensors hereby grant to the
relevant SpecCo Licensees as set forth on Schedule Q an irrevocable (subject to
Section 8.3), royalty-free, fully paid-up, sublicensable (to the extent
permitted in Section 2.8), transferable (subject to Section 10.2), worldwide,
exclusive (even as to MatCo and its Affiliates, but subject to Section 8.3)
license in, to and under the MatCo Exclusively Licensed Patents for any and all
uses in the applicable SpecCo Exclusive Patent Field. For clarity, subject to
the terms and conditions of this Agreement, the license in, to and under the
MatCo Exclusively Licensed Patents set forth in this Section 2.2(c) shall
include the right to practice the same to make (including have made), use, sell,
offer for sale, import, and export any and all products within the applicable
SpecCo Exclusive Patent Field.

 

15



--------------------------------------------------------------------------------

(d)    Products Supplied Under Manufacturing Product Agreements. With respect to
Products supplied to SpecCo or its Affiliates under the Manufacturing Product
Agreement for which MatCo or any of its Affiliates is Seller, the rights granted
in this Section 2.2 shall include rights under the applicable MatCo Licensed IP
to (i) use, sell, offer for sale, market, promote, distribute, import and
export, certify, submit for registration, and permit sub-registration of such
Products (which, for clarity, are set forth on Schedule T) and (ii) solely upon
the delivery of a Shortfall Transition Request, a Voluntary Project Transition
Request or a Termination Transition Request (as the foregoing terms are defined
in the applicable Manufacturing Product Agreement) and solely to the extent
permitted under the applicable Manufacturing Product Agreement, make and have
made such Products, in each case of (i) and (ii), solely in the applicable
Product Field of Use, but, notwithstanding anything to the contrary herein,
shall not otherwise include rights to make or have made any such Products.

(e)    Subject to the terms and conditions of this Agreement, the applicable
MatCo Licensors hereby grant, and shall cause their Affiliates to grant, those
non-asserts set forth on, and subject to, Schedule I hereof.

Section 2.3    Licenses for Product Supply.

(a)    Subject to the terms and conditions of this Agreement, MatCo hereby
grants, and shall cause its Affiliates to grant, to SpecCo and its Affiliates a
royalty-free, fully paid-up, worldwide non-exclusive license in, to and under
(i) the MatCo Licensed IP, and (ii) any other Intellectual Property (except any
Excluded IP) to the extent as of the Effective Date, MatCo or its Affiliates has
the ability to grant the license set forth in this Section 2.3(a), and the
related rights set forth herein, on the terms and conditions set forth herein
without violating any Contract entered into as of or prior to the Effective Date
between MatCo or any of its Affiliates, on the one hand, and any Third Party, on
the other hand (subject to Section 2.9 hereof), in each case (with respect to
the foregoing subsections (i) and (ii)), solely to the extent reasonably
necessary to perform SpecCo’s and its Affiliates’ obligations as Seller under
the Manufacturing Product Agreements, including to manufacture for and supply to
MatCo the Products under such Manufacturing Product Agreements in accordance
with and subject to the terms thereof.

(b)    Subject to the terms and conditions of this Agreement, SpecCo hereby
grants, and shall cause its Affiliates to grant, to MatCo and its Affiliates a
royalty-free, fully paid-up, worldwide non-exclusive license in, to and under
(i) the SpecCo Licensed IP and (ii) any other Intellectual Property (except any
Excluded IP) to the extent as of the Effective Date, SpecCo or its Affiliates
has the ability to grant the license set forth in this Section 2.3(b), and the
related rights set forth herein, on the terms and conditions set forth herein
without violating any Contract entered into as of or prior to the Effective Date
between SpecCo or any of its Affiliates, on the one hand, and any Third Party,
on the other hand (subject to Section 2.9 hereof) (provided that, for any such
Intellectual Property to be licensed by SpecCo or any of its Affiliates under
this Section 2.3(b) as of or prior to the AgCo Distribution, such Intellectual
Property also must constitute a Specialty Products Asset), in each case (with
respect to the foregoing subsections (i) and (ii)), solely to the extent
reasonably necessary to perform MatCo’s and its Affiliates’ obligations as
Seller under the Manufacturing Product Agreements, including to manufacture for
and supply to SpecCo the Products under such Manufacturing Product Agreements in
accordance with and subject to the terms thereof.

 

16



--------------------------------------------------------------------------------

(c)    The licenses granted in this Section 2.3 shall be sublicensable in
writing to subcontractors to the extent permitted under the applicable
Manufacturing Product Agreements, in accordance with, and subject to, the terms
of the applicable Manufacturing Product Agreements.

Section 2.4    License to SpecCo Licensed Standards.

(a)    Subject to the terms and conditions of this Agreement, the applicable
SpecCo Licensors hereby grant, and SpecCo shall cause its Affiliates to grant,
to the relevant MatCo Licensees as set forth on Schedule Q an irrevocable,
royalty-free, fully paid-up, sublicensable (to the extent permitted in
Section 2.8), transferable (subject to Section 10.2), non-exclusive license to
use the SpecCo Licensed Standards at the Licensed Facilities solely in
connection with the conduct of the Materials Science Business by MatCo or any of
its Affiliates. Without limiting the foregoing, the grant in this Section 2.4
includes a right and license to use, reproduce, distribute, display, perform,
adapt, modify and create derivative works of the SpecCo Licensed Standards by
and among the Authorized Users only for the licensed uses set forth in this
Section 2.4.

(b)    Notwithstanding anything to the contrary herein, neither SpecCo nor any
of its Affiliates shall have any obligation with respect to training MatCo or
any of its Affiliates to implement or use the SpecCo Licensed Standards. For
clarity, the SpecCo Licensed Standards shall not be subject to any updates by
SpecCo or its Affiliates (even if SpecCo or its Affiliates update the same for
their own use). The Parties acknowledge that from time to time applicable Law
may conflict with and supersede aspects of SpecCo Licensed Standards and
Licensor shall have no obligation to Licensee with respect thereto in such
event. For clarity, as between the Parties, MatCo shall own all Intellectual
Property (including, for clarity, Copyrights) in any DuPont Safety, Health and
Environmental Standards or Engineering Standards that constitute Intellectual
Property included in the Materials Science Assets (“Local Standards”).

Section 2.5    Business Software License. Subject to the terms and conditions of
this Agreement, Licensor (or its Affiliate, as applicable) hereby grants, and
shall cause its Affiliates to grant, to Licensee (or its Affiliate, as
applicable) an irrevocable, royalty-free, fully paid-up, sublicensable (to the
extent permitted in Section 2.8), transferable (subject to Section 10.2),
worldwide, non-exclusive license to its Business Software for use solely in
connection with, if such Licensee is SpecCo, the Specialty Products Business or,
if such Licensee is MatCo, the Materials Science Business.

 

17



--------------------------------------------------------------------------------

Section 2.6    Heritage Products License.

(a)    Subject to the terms and conditions of this Agreement, The Dow Chemical
Company hereby grants, and MatCo shall cause its Affiliates to grant, to Rohm
and Haas Electronic Materials CMP, Inc. an irrevocable (subject to Section 8.3),
royalty-free, fully paid-up, sublicensable (to the extent permitted in
Section 2.8), transferable (subject to Section 10.2), worldwide, non-exclusive
license to any and all Patents that (i) were Controlled by E. I. du Pont de
Nemours and Company or any of its then-Affiliates as of immediately prior to the
Merger Time and (ii) are Controlled by MatCo or any of its Affiliates as of the
Effective Date as a result of the Internal Reorganization, together with, to the
extent Controlled by MatCo or any of its Affiliates as of or following the
Effective Date, continuations, divisionals, renewals, continuations-in-part,
patents of addition, restorations, extensions, supplementary protection
certificates, reissues and re-examinations of, and all other Patents that claim
priority to, such Patents and foreign equivalents thereof, in each case to the
extent the claims are supported by such Patents (the foregoing, collectively,
the “MatCo Transferred Patents”) to make (including have made), use, sell, offer
for sale, import, and export, solely in the SpecCo Know-How Field, products sold
commercially by or on behalf of E. I. du Pont de Nemours and Company and its
then-Affiliates at any time prior to the Merger Time, other than products
included in the Agriculture Business or the Materials Science Business (the
“SpecCo Heritage Products”) in the same manner (in all material respects) as
such SpecCo Heritage Products were made, used, sold, offered for sale, imported
and exported by such Persons prior to the Merger Time (the “SpecCo Restricted
Heritage Uses”) and updates, enhancements, modifications and similar evolutions
thereof in which the essential character of such SpecCo Heritage Product and
SpecCo Restricted Heritage Use are retained in all material respects. Solely to
the extent its rights to such product derive from the license granted under this
Section 2.6(a), and upon MatCo’s written request identifying such product or
use, SpecCo shall reasonably promptly demonstrate (and shall use commercially
reasonable efforts to demonstrate within sixty (60) days following such request)
to MatCo by clear and convincing evidence comprised of contemporaneous written
records (which records shall be in a form consistent with the form that
commercial sales (with respect to a purported SpecCo Heritage Product) or actual
use (with respect to a purported SpecCo Restricted Heritage Use) was documented
by SpecCo (or its predecessors in interest)) created prior to the Merger Time in
the ordinary course of business that a product qualifies as a SpecCo Heritage
Product (or an update, enhancement, modification or similar evolution thereof
within the scope of the foregoing license grant) and that the use thereof
qualifies as a SpecCo Restricted Heritage Use (or an update, enhancement,
modification or similar evolution thereof within the scope of the foregoing
license grant).

(b)    Subject to the terms and conditions of this Agreement, the applicable
SpecCo Licensors hereby grant, and SpecCo shall cause its Affiliates to grant,
to Performance Materials NA, Inc. an irrevocable (subject to Section 8.3),
royalty-free, fully paid-up, sublicensable (to the extent permitted in
Section 2.8), transferable (subject to Section 10.2), worldwide, non-exclusive
license to any and all Patents that (i) were Controlled by the Dow Chemical
Company or any of its then-Affiliates as of immediately prior to the Merger
Time, (ii) are Controlled by SpecCo or any of its Affiliates as of the Effective
Date as a result of the Internal Reorganization, together with, to the extent
Controlled by SpecCo or any of its Affiliates as of or following the Effective
Date, continuations, divisionals, renewals, continuations-in-part, patents of
addition, restorations, extensions, supplementary protection certificates,
reissues and re-examinations of, and all other Patents that claim priority to,
such Patents and foreign equivalents thereof, in each case to the extent the
claims are supported by such Patents (the foregoing, collectively, the “SpecCo
Transferred Patents”) to make (including have made), use, sell, offer for sale,
import, and export, solely in the MatCo Know-How Field, products sold
commercially by or on behalf of the Dow Chemical Company and its then-Affiliates
at any time prior to the Merger Time, other than products included in the
Agriculture Business or the Specialty Products Business (the “MatCo Heritage
Products”) in the same manner (in all material respects) as such MatCo Heritage
Products were made, used, sold, offered for sale, imported and exported by such
Persons prior to the Merger Time (the “MatCo Restricted Heritage Uses”) and
updates, enhancements, modifications and similar evolutions thereof in which the
essential character of such MatCo Heritage Product and MatCo Restricted Heritage
Use are retained in all material respects. Solely to the extent its rights to
such product derive from the license granted under this Section 2.6(b), and upon
SpecCo’s written request identifying such product or use, MatCo shall reasonably
promptly demonstrate (and shall use commercially reasonable efforts to
demonstrate within sixty (60) days following such request) to SpecCo by clear
and convincing evidence comprised of contemporaneous written records (which
records shall be in a form consistent with the form that commercial sales (with
respect to a purported MatCo Heritage Product) or actual use (with respect to a
purported MatCo Restricted Heritage Use) was documented by MatCo (or its
predecessors in interest)) created prior to the Merger Time in the ordinary
course of business that a product qualifies as a MatCo Heritage Product (or an
update, enhancement, modification or similar evolution thereof within the scope
of the foregoing license grant) and that the use thereof qualifies as a MatCo
Restricted Heritage Use (or an update, enhancement, modification or similar
evolution thereof within the scope of the foregoing license grant).

 

18



--------------------------------------------------------------------------------

Section 2.7    Wrong Pockets.

(a)    A Party (a “Notifying Party”) shall have the right to provide prompt
written notice (a “Wrong Pockets Notice”) to the other Party (a “Receiving
Party”), including in response to an inquiry from the Receiving Party, if,
following the Effective Date:

(i)    a Notifying Party identifies a Patent Controlled by the other Party as of
the Effective Date that is not included in the Licensed Patents licensed to such
Notifying Party, and such Notifying Party reasonably believes that such Patent
was Used in the Specialty Products Business or the Materials Science Business,
as applicable, as of the Effective Date; or

(ii)    a Notifying Party identifies a Use by such Notifying Party of a Licensed
Patent that is not (1) in the case of a Notifying Party that Controls such
Licensed Patent, within the scope of its retained rights (i.e., such use is
within the scope of the Receiving Party’s exclusively licensed field of use with
respect to such Patent hereunder) or (2) in the case of a Notifying Party that
is the Licensee, within such Notifying Party’s licensed field of use hereunder
(i.e., such use is not captured by any MatCo Patent Field or SpecCo Patent
Field, as applicable), and, in each case (in respect of the foregoing (1) and
(2)), such Notifying Party reasonably believes that the Use of such Licensed
Patent as of the Effective Date was within the Specialty Products Business (if
SpecCo is the Notifying Party) or the Materials Science Business (if MatCo is
the Notifying Party).

(b)    Each Wrong Pockets Notice shall both identify the applicable Patent and
describe the Use thereof in the Specialty Products Business (if the Notifying
Party is SpecCo), or the Materials Science Business (if the Notifying Party is
MatCo), as of the Effective Date.

(c)    Unless otherwise agreed in writing by the Parties, if a Notifying Party
provides a Wrong Pockets Notice in accordance with Section 2.7(a), the Notifying
Party shall, within sixty (60) days of providing the Wrong Pockets Notice,
demonstrate to the Receiving Party by clear and convincing evidence (the
“Evidentiary Requirement”) that the identified Patent was Used in the manner
identified in the Wrong Pockets Notice within the Specialty Products Business
(if the Notifying Party is SpecCo) or the Materials Science Business (if the
Notifying Party is MatCo) as of the Effective Date (such evidence, the
“Demonstration of Use”). The Receiving Party shall notify the Notifying Party in
writing within thirty (30) days of receipt of the Demonstration of Use whether
it reasonably believes in good faith that the Demonstration of Use satisfies the
Evidentiary Requirement. Solely to the extent (with respect to the Patent and
Use identified in the applicable Wrong Pockets Notice) that the Demonstration of
Use satisfies the Evidentiary Requirements (whether determined by the Receiving
Party in accordance with the foregoing, or in accordance with Section 9.1), or
if the Receiving Party fails to provide the Notifying Party with a response
regarding whether the Demonstration of Use satisfies the Evidentiary
Requirements within the applicable thirty (30) day period in accordance with the
foregoing, such Patent shall be licensed to the Notifying Party for such Use (in
the case of a Wrong Pockets Notice described in Section 2.7(a)(i)) (each such
Patent, a “Wrong Pockets Patent”), such Use shall be included in the Notifying
Party’s retained field of use with respect to such Patent (in the case of a
Wrong Pockets Notice described in subsection (1) of Section 2.7(a)(ii)), or such
Use shall be included in the Notifying Party’s field of use for such Patent (in
the case of a Wrong Pockets Notice described in subsection (2) of
Section 2.7(a)(ii)), as applicable, in each case, as further described in the
following subsections (i) through (iii).

 

19



--------------------------------------------------------------------------------

(i)    Subject to the foregoing in this Section 2.7(c), unless otherwise agreed
in writing by the Parties, with respect to a Wrong Pockets Notice described in
Section 2.7(a)(i), each Patent identified in such notice (if the Demonstration
of Use therefor satisfies the Evidentiary Requirement or the Receiving Party
fails to provide the Notifying Party with a response in accordance with this
Section 2.7(c)) shall be a MatCo Non-Exclusively Licensed Patent if SpecCo is
the Notifying Party or a SpecCo Non-Exclusively Licensed Patent if MatCo is the
Notifying Party, and for clarity, the license to the Notifying Party therefor
shall be non-exclusive and the field for which it is licensed pursuant to this
Agreement (which, for clarity, shall be deemed to be a SpecCo Non-Exclusive
Patent Field if SpecCo is the Notifying Party and a MatCo Non-Exclusive Patent
Field if MatCo is the Notifying Party) shall be limited solely to the Use made
by such Notifying Party and its Affiliates as of the Effective Date (to the
extent that the Demonstration of Use therefor satisfies the Evidentiary
Requirement) and natural evolutions thereof, subject to the terms and conditions
of any licenses and other rights granted by or on behalf of Licensor or any of
its Affiliates to any Third Parties with respect to such Patent prior to the
date of the Wrong Pockets Notice.

(ii)    Subject to the foregoing in this Section 2.7(c), unless otherwise agreed
in writing by the Parties, with respect to a Wrong Pockets Notice described in
subsection (1) of Section 2.7(a)(ii), each Use for a Licensed Patent identified
in the Wrong Pockets Notice in the Notifying Party’s retained field of use for
such Patent (to the extent the Demonstration of Use therefor satisfies the
Evidentiary Requirement or the Receiving Party fails to provide the Notifying
Party with a response in accordance with this Section 2.7(c)) shall be deemed to
be a SpecCo Non-Exclusive Patent Field if SpecCo is the Receiving Party and a
MatCo Non-Exclusive Patent Field if MatCo is the Receiving Party, and such Use
and natural evolutions thereof shall no longer be included in the exclusive
field for which such Patent is licensed to the Receiving Party pursuant to this
Agreement; provided that the rights with respect to such Use retained by the
Notifying Party shall be subject to the terms and conditions of any licenses and
other rights granted by or on behalf of the Receiving Party or any of its
Affiliates to any Third Parties with respect to such Patent prior to the date of
the Wrong Pockets Notice.

 

20



--------------------------------------------------------------------------------

(iii)    Subject to the foregoing in this Section 2.7(c), unless otherwise
agreed in writing by the Parties, with respect to a Wrong Pockets Notice
described in subsection (2) of Section 2.7(a)(ii), each Use for a Licensed
Patent identified in the Wrong Pockets Notice (to the extent that Demonstration
of Use therefor satisfies the Evidentiary Requirement or the Receiving Party
fails to provide the Notifying Party with a response in accordance with this
Section 2.7(c)) and natural evolutions thereof shall be deemed to be a SpecCo
Non-Exclusive Patent Field if SpecCo is the Notifying Party and a MatCo
Non-Exclusive Patent Field if MatCo is the Notifying Party and the license
granted to such field shall be nonexclusive; provided that the rights with
respect to such Use retained by the Notifying Party shall be subject to the
terms and conditions of any licenses and other rights granted by or on behalf of
the Receiving Party or any of its Affiliates to any Third Parties with respect
to such Patent prior to the date of the Wrong Pockets Notice.

(d)    Notwithstanding anything to the contrary herein, unless otherwise agreed
upon by the Parties, each Party shall only have two (2) years after the
Effective Date to provide a Wrong Pockets Notice pursuant to Section 2.7(a) to
the other Party; provided that, in the case of Section 2.7(a)(i), with respect
to Patent applications filed prior to the Effective Date, such period shall
extend until the date that is six (6) months after the publication of such
Patent application if the expiration of such six (6) month period occurs after
such two (2) year period expires.

(e)    Notwithstanding the foregoing Sections 2.7(a) through (d), unless and
only to the extent that the Receiving Party provides its prior written consent
(which the Receiving Party may withhold in its sole discretion), in the event
that the Parties expressly discussed prior to the Effective Date that:

(i)    any Patent would not be included in the Notifying Party’s Licensed
Patents in the case of a Wrong Pockets Notice described in Section 2.7(a)(i),
such Patent shall not be included in the Notifying Party’s Licensed Patents
(provided that, in determining that such Patent would not be a Licensed Patent
hereunder, the Parties discussed prior to the Effective Date the Use identified
in the Wrong Pockets Notice for such Patent);

(ii)    any Use would not be included in the Notifying Party’s retained field of
use for a specific Licensed Patent in the case of a Wrong Pockets Notice
described in subsection (1) of Section 2.7(a)(ii), such Use shall not be
included in the Notifying Party’s retained field of use for such Patent; and

(iii)    any Use would not be included in the Notifying Party’s field of use for
a specific Licensed Patent in the case of a Wrong Pockets Notice described in
subsection (2) of Section 2.7(a)(ii) (as applicable), such Use shall not be
included in the Notifying Party’s licensed field of use for such Patent.

(f)    For clarity, (i) SpecCo and its Affiliates shall not be required to
submit a Wrong Pockets Notice with respect to any SpecCo Restricted Heritage Use
of a SpecCo Heritage Product under a SpecCo Transferred Patent or any update,
enhancement, modification or similar evolution thereof licensed under
Section 2.6, and (ii) MatCo and its Affiliates shall not be required to submit a
Wrong Pockets Notice with respect to any MatCo Restricted Heritage Use of a
MatCo Heritage Product under a MatCo Transferred Patent or any update,
enhancement, modification or similar evolution thereof licensed under
Section 2.6.

 

21



--------------------------------------------------------------------------------

Section 2.8    Sublicenses.

(a)    Licensee may sublicense the license and rights granted to Licensee under
Sections 2.1, 2.2, 2.4, 2.5 and 2.6 (as applicable) to (a) its Affiliates and
(b) Third Parties in connection with the operation of the business of Licensee
or its Affiliates, but not for the independent use of any such Third Party,
including distributors that need to practice the applicable Intellectual
Property to provide ordinary course distribution services to Licensee and its
Affiliates; provided that, with respect to the SpecCo Licensed Standards,
sublicensing to such Third Parties shall be solely for such Third Parties to
provide services to the Materials Science Business in the ordinary course at any
or all Licensed Facilities (but not for the independent use of such Third
Party), and (c) with the prior written consent of Licensor, other Third Parties
(each such Affiliate or Third Party, or subcontractor granted a sublicense under
Section 2.3, a “Sublicensee”).

(b)    Each sublicense granted by a Licensee under the license granted to such
Licensee in Sections 2.1, 2.2, 2.4, 2.5 and 2.6 shall be granted pursuant to an
agreement that (i) is subject to, and consistent with, the terms and conditions
of this Agreement and includes provisions at least as protective of Licensor and
its Affiliates as the provisions of this Agreement (except that such sublicense
shall not be required to provide rights for Licensor to audit Sublicensee in
accordance with, and subject to, Section 2.13 (1) if the sublicense is granted
to an Affiliate, (2) with respect to sublicenses of Licensed Know-How, Licensed
Copyrights or Business Software where the primary purpose of such arrangement
with sublicensee is not to grant access to such Licensed Know-How, Licensed
Copyrights or Business Software or (3) with respect to sublicenses of the
licenses granted under Section 2.6), (ii) to the extent with respect to Licensed
Patents or SpecCo Licensed Standards and if Sublicensee is a Third Party,
provides that Licensor shall be an intended beneficiary thereunder with the
right of direct enforcement against the Sublicensee (including, for clarity,
with respect to the audit rights set forth in Section 2.13 to the extent
applicable), and (iii) to the extent with respect to Licensed Patents or SpecCo
Licensed Standards, is in writing if the Sublicensee is a Third Party. For
clarity, granting a sublicense shall not relieve Licensee of any obligations
hereunder and Licensee shall cause each of its Sublicensees to comply, and shall
remain responsible for its Sublicensees’ compliance, with the terms hereof
applicable to Licensee.

Section 2.9    Third Party Rights.

(a)    Notwithstanding anything to the contrary herein, the terms and conditions
of this Agreement (including the licenses granted under Sections 2.1 through
2.6) are subject to any and all rights of and obligations owed to any Third
Parties with respect to the Licensed IP under any Contracts existing as of the
Effective Date (or in the case of any Wrong Pockets Patents, existing as of or
prior to the date of the Wrong Pockets Notice) to which Licensor or any of its
Affiliates is a party or is otherwise bound, and to the extent that, as a result
of such rights or obligations, any license or other rights granted hereunder:
(i) may not be granted without the consent of or payment of a fee or other
consideration; or (ii) will cause Licensor or any of its Affiliates to be in
breach of any of its or their obligations to any Third Party, the applicable
licenses and other rights granted hereunder shall only be granted to the extent
such consent has been obtained or such fee or other consideration has been paid.
Except for any Intellectual Property licensed pursuant to Section 2.3, the
Parties shall use commercially reasonable efforts to obtain any such consents to
the extent required to grant Licensee the rights granted hereunder; provided
that, (i) the foregoing shall not require the Parties to duplicate any
obligations undertaken under the Separation Agreement and (ii) notwithstanding
anything herein to the contrary, Licensor shall have no obligation to agree to
or make any payments or other concessions, except as mutually agreed in writing
between the Parties, or participate in any act or omission that will cause
Licensor to be in breach of its or their obligations to any Third Party.
Notwithstanding the foregoing, Licensee shall not be deemed in breach of this
Section 2.9(a) only if, and for such time, Licensee is not aware of such rights
of or obligations owed to such Third Party.

 

22



--------------------------------------------------------------------------------

(b)    Notwithstanding anything to the contrary herein, Third Party Payments, if
any, with respect to the Licensed IP (except for any Intellectual Property
licensed under Section 2.3) shall be Licensee’s sole responsibility. Licensee
shall pay the Third Party Payments directly to the applicable Third Party;
provided that if such Third Party does not permit Licensee to pay such Third
Party Payments to such Third Party directly (whether pursuant to the applicable
Contract or otherwise) after the Parties have used commercially reasonable
efforts to permit the Licensee to pay the Third Party directly, the Parties
shall cooperate in good faith to ensure that such Third Party Payments are paid
by Licensee to Licensor in a manner that ensures Licensor’s payment thereof is
in compliance with the obligations to the applicable Third Party. Such
cooperation shall include Licensee (i) preparing and providing Licensor with
reasonably detailed written reports reflecting calculation of the applicable
Third Party Payments and any other information required by the applicable Third
Parties and (ii) paying Licensor the applicable Third Party Payments by wire
transfer of immediately available funds to the bank account designated by
Licensor in writing no less than ten (10) days prior to the due date of such
payment pursuant to the terms of the applicable Contract. If either Party
becomes aware of any Third Party Payments, it shall reasonably promptly notify
the other Party in writing, and notwithstanding anything to the contrary in this
Section 2.9(b), Licensee shall not be deemed in breach of this Section 2.9(b)
if, and for such time, Licensee is not aware of the applicable Third Party
Payments; provided that, upon learning of such Third Party Payments, Licensee
shall promptly pay such Third Party Payments to the applicable Third Party
directly (or such other Person as reasonably directed by Licensor) to the extent
such Third Party Payments are past due.

(c)    Certain agreements subject to Subsections (a) and (b) hereof are set
forth on Schedule U hereto.

Section 2.10    No Use or Promotion Outside Field. Each Party shall not, and
shall cause its Affiliates to not: (a) as Licensee, exercise rights under any
Licensed IP except to the extent expressly licensed hereunder or expressly
agreed upon in advance in writing by Licensor, and (b) without limiting the
foregoing, (1) if such Party is MatCo, Promote use of products or services
(A) Covered by an issued SpecCo Licensed Patent outside the MatCo Patent Field,
or (B) Covered by an issued MatCo Licensed Patent in the SpecCo Exclusive Patent
Field, or (2) if such Party is SpecCo, Promote products or services (x) Covered
by an issued MatCo Licensed Patent outside the SpecCo Patent Field, or
(y) Covered by an issued SpecCo Licensed Patent in the MatCo Exclusive Patent
Field (the field of use restrictions described in the foregoing clauses (1) and
(2), “Field Restrictions”). There shall be no affirmative obligation hereunder
on either Party to monitor its customers’ use of such Party’s products or
services. For clarity, products or services sold by a Party under this Agreement
are not authorized sales under the Patent licenses granted herein for any use
outside the Field Restrictions.

 

23



--------------------------------------------------------------------------------

Section 2.11    Reservation of Rights. Each Party reserves its and its
Affiliates’ rights in and to all Intellectual Property that is not expressly
licensed or otherwise granted hereunder. Without limiting the foregoing, this
Agreement and the licenses and rights granted herein do not, and shall not be
construed to, confer any rights upon either Party, its Affiliates, or its
Sublicensees by implication, estoppel, or otherwise as to any of the other
Party’s Intellectual Property (including, for clarity, any Excluded IP, except
to the extent expressly licensed under Section 2.4).

Section 2.12    Retention and Transfer of Licensed Know-How.

(a)    If SpecCo or MatCo (the “Requesting Party”) reasonably believes that any
Know-How Materials are in possession or control of the other Party (such Party,
the “Holding Party”) or any of its Affiliates and such Know-How Materials are
not in the possession or control of the Requesting Party or any of its
Affiliates, and the Requesting Party makes a request in writing during the two
(2) year period following the Effective Date that the Holding Party deliver the
Know-How Materials to the Requesting Party, the Holding Party shall review such
request and, to the extent in the possession or control of the Holding Party or
any of its Affiliates and, for purposes of Business Software only, is reasonably
accessible to the Holding Party for purposes of transfer to the Requesting Party
(provided that, subject to the below provisos, such accessibility shall not take
into account whether such Business Software is integrated with other Software),
deliver the Know-How Materials to the Requesting Party as promptly as reasonably
practicable and in any event within thirty (30) Business Days of receiving such
request from the Requesting Party; provided that, the Holding Party shall notify
the Requesting Party within such thirty (30) Business Day period if it
reasonably believes that such request requires a longer period of review to
determine if the request concerns MatCo Licensed Know-How, SpecCo Licensed
Know-How, MatCo Licensed Copyrights, SpecCo Licensed Copyrights, SpecCo Licensed
Standards or Business Software (as applicable) or to locate the applicable
Know-How Materials, and the Holding Party shall take all reasonable steps to
review and provide such Know-How Materials (as applicable) within an additional
sixty (60) days of expiration of such initial thirty (30) Business Day period;
provided, further, with respect to any Business Software requested by a
Requesting Party hereunder that is integrated with other Software, the Parties
shall discuss in good faith a reasonable deadline in lieu of the foregoing
timing for delivering any such Business Software to the Requesting Party, and
the Requesting Party agrees that it shall bear all reasonable out-of-pocket
costs and expenses of preparing such Software for delivery subject to the
Requesting Party’s advance approval of such costs; provided, further, to the
extent the request does not constitute MatCo Licensed Know-How, MatCo Licensed
Copyrights or Business Software (if the Requesting Party is SpecCo) or SpecCo
Licensed Know-How, SpecCo Licensed Copyrights, SpecCo Licensed Standards, or
Business Software (if the Requesting Party is MatCo), the Holding Party shall
not be required to deliver such Know-How Materials to the Requesting Party, but
shall provide the Requesting Party with an explanation in reasonable detail of
the basis of such determination and shall make itself and its relevant
Affiliates available to discuss in good faith with the Requesting Party.

(b)    For clarity, and notwithstanding anything to the contrary, in no event
shall Licensor or its Affiliates be required hereunder to provide any written,
electronic, computerized, digital or other tangible or intangible media to the
extent comprising, containing, reflecting or embodying any MatCo Licensed
Know-How, SpecCo Licensed Know-How, MatCo Licensed Copyrights, SpecCo Licensed
Copyrights, SpecCo Licensed Standards, or Business Software to Licensee, that
(i) has already been provided to, or is in the possession of, Licensee or its
Affiliates or (ii) is used to make any Products. For the avoidance of doubt,
nothing in this Agreement shall be interpreted as requiring that Licensor or any
of its Affiliates transfer or grant access to tangible biological material to
Licensee or any of its Affiliates.

 

24



--------------------------------------------------------------------------------

Section 2.13    Audit. Not more than once per year, or at any time a Party has a
reasonable, good faith belief that the other Party has materially breached this
Agreement, or (to the extent with respect to this Agreement) the Umbrella
Secrecy Agreement, and provides written notice to such other Party as well as
detailed documentation or other evidence of such alleged breach, upon thirty
(30) days’ advance written notice, such first Party may cause an independent
Third Party auditor that is reasonably acceptable to the audited Party and
subject to written confidentiality obligations that are reasonably acceptable to
the audited Party to audit, during regular business hours and in a manner that
complies with the reasonable building and security requirements of the audited
Party and its Affiliates, the books, records and facilities of such audited
Party and its Affiliates to the extent reasonably necessary to determine such
audited Party’s and its Affiliates’ compliance with this Agreement or (to the
extent with respect to this Agreement) the Umbrella Secrecy Agreement. Any audit
conducted under this Section 2.13 shall not interfere unreasonably with the
operations of such audited Party or any of its Affiliates. The Party requesting
the audit shall pay the costs of conducting such audit; provided that if such
audit reveals a material breach of this Agreement or (to the extent with respect
to this Agreement), the Umbrella Secrecy Agreement, the audited Party shall pay
all such costs. Upon conclusion of the audit, the Third Party auditor shall
furnish to both Parties a report stating only its findings during such audit as
to whether or not the audited Party is in compliance with this Agreement, and if
such audit has revealed a breach, shall include no more information than is
reasonably necessary to provide the basis for such finding. All information
learned or obtained from such audit shall be deemed Confidential Information for
purposes of this Agreement. Notwithstanding anything to the contrary in this
Section, the audited Party may require that the Third Party conducting the audit
pursuant to this Section 2.13 be accompanied by the audited Party’s (and in the
case of an audit of its Affiliates or Sublicensees, its Affiliate’s or its
Sublicensee’s, respectively) representatives at all times during such audit. For
clarity, Licensee shall cause its Affiliates that are Sublicensees to comply
with this Section 2.13.

ARTICLE III

OWNERSHIP

Section 3.1    Ownership. As between the Parties (including their respective
Affiliates), (a) SpecCo acknowledges and agrees that MatCo and its Affiliates
own the MatCo Licensed IP, the Intellectual Property licensed to SpecCo under
Section 2.3(a), the Business Software licensed to SpecCo under Section 2.5, and
the Patents Controlled by MatCo or any of its Affiliates and licensed under
Section 2.6, (b) MatCo acknowledges and agrees that SpecCo and its Affiliates
own the SpecCo Licensed IP, the Intellectual Property licensed to MatCo under
Section 2.3(b) and Section 2.4, the Business Software licensed to MatCo under
Section 2.5, and the Patents Controlled by SpecCo or any of its Affiliates and
licensed under Section 2.6, and (c) each Party acknowledges and agrees that
(i) except to the extent expressly provided herein, neither Party, nor its
Affiliates or its Sublicensees, will acquire any ownership rights in the
Licensed IP licensed to such Party hereunder, and (ii) such Party shall not, and
shall cause its Affiliates and its Sublicensees to not, represent or make any
claim that they have ownership of any right, title or interest in any such
Licensed IP. To the extent that a Party, its Affiliates or its Sublicensees (as
applicable) is assigned or otherwise obtains ownership of any right, title or
interest in or to any Licensed IP in contravention of this Section 3.1, such
Party hereby assigns, and shall cause its Affiliates and Sublicensees (as
applicable) to assign, to the other Party (or to such Affiliate or Third Party
designated by such other Party in writing) all such right, title and interest.

 

25



--------------------------------------------------------------------------------

ARTICLE IV

PROSECUTION AND MAINTENANCE

Section 4.1    Responsibility and Cooperation.

(a)    Subject to Section 4.1(b), as between the Parties, Licensor shall have
sole responsibility (but not the obligation) for filing, prosecuting and
maintaining all Patents within the Licensed IP with respect to which such
Licensor or any of its Affiliates is granting a license to Licensee hereunder.
Licensor shall be solely responsible for all costs and expenses incurred in
connection with such filing, prosecution and maintenance.

(b)    If, during the Term, Licensor decides to abandon, or otherwise allow to
lapse, any issued SpecCo Licensed Patent (if SpecCo is the Licensor) or MatCo
Licensed Patent (if MatCo is the Licensor) or published application therefor,
Licensor shall use commercially reasonable efforts to notify Licensee of such
decision at least thirty (30) days prior to any deadline for taking action to
avoid abandonment (or other loss of rights) of such Patent. Upon receipt of such
notice, Licensee shall have the right to elect to assume responsibility for such
prosecution and maintenance solely by providing Licensor with written notice of
such election within thirty (30) days (or such shorter period requested where
the final deadline is in less than thirty (30) days) following such notice from
Licensor, and Licensor shall either: (i) withdraw its decision to abandon and
continue prosecuting or maintaining such Patent at its expense; or (ii) assign,
and hereby does assign, its entire right, title, and interest in such Patent to
Licensee at Licensee’s sole cost and expense (provided that, for clarity,
Licensee shall not be required to pay any additional consideration to Licensor
in exchange for such assignment, but shall be required to reimburse Licensor for
its out-of-pocket costs and expenses incurred in connection with assigning such
Patent); provided that, Licensor shall not be in breach of the foregoing if
Licensor uses commercially reasonable efforts to notify Licensee of its decision
to abandon (or otherwise lose rights) but inadvertently and in good faith fails
to so notify Licensee. In the event that Licensor assigns a Licensed Patent to
Licensee in accordance with the foregoing clause (ii), such Patent shall no
longer be (i) if the Licensor is SpecCo, a SpecCo Licensed Patent and instead
shall be a MatCo Non-Exclusively Licensed Patent, for which the applicable
SpecCo Non-Exclusive Patent Field shall be all fields of use other than the
MatCo Exclusive Patent Field applicable to such Patent (if any), or (ii) if the
Licensor is MatCo, a MatCo Licensed Patent and instead shall be a SpecCo
Non-Exclusively Licensed Patent, for which the applicable MatCo Non-Exclusive
Patent Field shall be all fields of use other than the SpecCo Exclusive Patent
Field applicable to such Patent (if any). Notwithstanding anything to the
contrary herein, in the event that any Licensed Patent is assigned to Licensee
pursuant to this Section 4.1(b), such Licensed Patent shall be subject to the
terms and conditions of any licenses and other rights granted by or on behalf of
Licensor or any of its Affiliates with respect to such Licensed Patent prior to
the date of such assignment (to the extent that such terms and conditions do not
conflict with any of the terms hereof), and unless otherwise agreed in writing,
the assignee Party may abandon such Patent without notice or obligation of
assignment to the other Party.

(c)    For clarity, Licensor’s obligations under Section 4.1(b) do not apply to
the (i) filing or validating of any national or regional applications based on
any international or regional Patent applications or filings (including any PCT
or EPO applications) whether or not designated under such applications or
filings, (ii) filing of any Patent application, including the filing of any
divisional, continuation or continuation-in-part application, or
(iii) maintaining or prosecuting of any unpublished Patent applications. If any
Licensed Patent subject to this Section 4.1 is subject to the terms of any
Contract existing as of the Effective Date to which the Licensor or any of its
Affiliates is a party or otherwise bound whereby a Third Party has the right to
elect to assume responsibility for prosecution or maintenance of, or request
assignment of, such Licensed Patent, and such Third Party elects not to exercise
all such rights in such Licensed Patent, such Licensed Patent shall become
subject to the terms of Section 4.1(b), except if Licensor’s grant of such
rights to Licensee, or Licensee’s exercise of such rights, would breach any
contractual rights or obligations owed to such Third Party or any of its
Affiliates. Licensor shall ensure that all current and future owners of the
Licensed Patents are subject to the obligations to assign such Licensed Patents
to Licensee contained in this Section 4.1.

 

26



--------------------------------------------------------------------------------

(d)    Upon the reasonable request of the Party that controls filing,
prosecution or maintenance of any Exclusively Licensed IP in accordance with
Section 4.1(a) or 4.1(b), the other Party (i.e., the recipient of the exclusive
license) shall provide reasonable assistance to such Party in connection with
such activities (including by providing information, obtaining signatures and
authorizations, and taking such other actions as may be required by applicable
Law), and such requesting Party shall reimburse such other Party’s out-of-pocket
costs incurred in connection therein. For clarity, neither such other Party nor
any of its Affiliates shall be required by the foregoing in this Section 4.1 to
take or omit to take any action that it reasonably believes contravenes any
applicable Law.

Section 4.2    No Additional Obligations. For clarity, this Agreement shall not
obligate either Party to disclose to the other Party, or maintain, register,
monitor, prosecute, pay for or offer to pay for (including by offering
remuneration to any inventors), defend, enforce or otherwise manage any
Intellectual Property, except to the extent expressly set forth herein.

Section 4.3    Third Party Agreements. For clarity, and notwithstanding anything
to the contrary in this Article IV, the Parties’ rights and obligations set
forth in this Article IV shall be subject to the terms of any Contracts existing
as of the Effective Date to which the Licensor or any of its Affiliates is a
party or otherwise bound, subject to the requirements for Licensor to notify
Licensee pursuant to Section 2.9.

ARTICLE V

ENFORCEMENT

Section 5.1    Notice. With respect to any Licensed IP, Licensee shall promptly
notify Licensor in writing of (a) any Third Party activities that constitute, or
would reasonably be expected to constitute, an infringement, misappropriation or
other violation within the exclusive field for which Licensee has been granted a
license hereunder of any such Licensed IP licensed to Licensee hereunder or
(b) any Third Party allegations of invalidity or unenforceability of any
Exclusively Licensed IP licensed to Licensee hereunder (each of the foregoing
(a) and (b), a “Third Party Infringement”); provided that an attorney in
Licensee’s or its Affiliates’ in-house legal department becomes aware of and
reasonably believes that such Third Party Infringement may have occurred
(provided that, for clarity, Licensee shall have no obligation to independently
investigate or conduct any infringement or other analysis of the conduct alleged
to constitute a Third Party Infringement) and Licensee reasonably believes that
such Third Party Infringement could be material to Licensor.

 

27



--------------------------------------------------------------------------------

Section 5.2    Defense and Enforcement.

(a)    Licensor First Right. Subject to the remainder of this Section 5.2, as
between the Parties, Licensor shall have the first right, but not the
obligation, at its own cost and expense, to control enforcement or defense
against any Third Party Infringement of the Licensed IP under which Licensor is
granting a license to Licensee hereunder (including by bringing an Action or
entering into settlement discussions).

(b)    Licensee’s Rights.

(i)    As between the Parties, Licensee shall have the right, but not the
obligation, at its own cost and expense, to control enforcement or defense
against any Third Party Infringement of the Exclusively Licensed IP with respect
to which Licensee is granted a license hereunder (including by bringing an
Action or entering into settlement discussions) if (1) Licensor provides
Licensee with written notice that it is not exercising its right to control
enforcement of such Exclusively Licensed IP (as described in Section 5.2(a)) and
that Licensee may do so at its option, or (2) Licensor fails to initiate, or
file the relevant response to, the Action (if any), or commence settlement
discussions, with respect to the applicable Third Party Infringement prior to or
upon the earlier of (A) expiration of the one hundred eighty (180) day period
following first receipt by either Party of notice from the other Party of such
Third Party Infringement or (B) ten (10) Business Days prior to the deadline for
filing, or filing the applicable response to, such Action (if any). Licensor
shall use commercially reasonably efforts to notify Licensee of a decision not
to exercise its right to control enforcement or defense, as applicable, with
respect to any Exclusively Licensed IP, but shall have no liability for any good
faith, inadvertent failure to so notify Licensee. Notwithstanding the foregoing,
Licensee shall not have any right to control such enforcement or defense
pursuant to the foregoing if Licensor provides Licensee with written notice that
it is not exercising its right to control enforcement or defense, as applicable,
of such Licensed IP (as described in Section 5.2(a)) and that it has reasonably
determined in good faith that the Licensed IP should not be enforced or defended
at such time, and provides Licensee an opportunity to discuss such reasoning in
good faith with Licensor.

(ii)    In the case of any infringement, misappropriation, or other violation,
or any Third Party allegations of invalidity or unenforceability, of any
Licensed IP non-exclusively licensed to Licensee hereunder, Licensee may request
(which request Licensor may deny if Licensor reasonably determines that such
Licensed IP should not be enforced or defended, and discusses its reasoning
therefor with Licensee) that Licensor enforce or defend (as applicable) such
Licensed IP (including by bringing an Action or entering into settlement
discussions), and if such request is granted, such enforcement or defense (as
applicable) shall be controlled by Licensor at Licensee’s sole cost and expense.

(c)    Cooperation. If the Party controlling enforcement or defense of any
Licensed IP against any Third Party Infringement in accordance with
Section 5.2(a) or 5.2(b) (such Party, the “Controlling Party”) brings an Action
or enters into settlement discussions with respect thereto, the other Party
shall provide reasonable assistance in connection therewith, at the Controlling
Party’s request and such other Party shall be reimbursed for its reasonable
out-of-pocket costs and expenses incurred in connection therewith. The
Controlling Party shall keep the other Party regularly informed of the status
and progress of such enforcement or defense, as applicable, and shall reasonably
consider the other Party’s comments in connection with any Action or settlement
discussions with respect thereto. Notwithstanding anything to the contrary
herein, such other Party may, at its sole discretion and cost and expense, join
as a party to any such Action; provided that, if necessary for standing
purposes, such Party shall join such Action upon the Controlling Party’s
reasonable request and the Controlling Party shall reimburse the other Party’s
reasonable out-of-pocket costs and expenses incurred in connection therewith.
Such other Party shall have the right to be represented by counsel (which shall
act in an advisory capacity only, except for matters solely directed to such
Party) of its own choice in any such Action at its own cost and expense (subject
to reimbursement of such other Party’s costs and expenses as described in, and
subject to, the immediately preceding sentence). Notwithstanding the foregoing,
in the event of enforcement or defense in accordance with Section 5.2(b)(ii),
the Party that is not the Controlling Party shall be solely responsible for all
costs and expenses incurred pursuant to this Section 5.2(c).

 

28



--------------------------------------------------------------------------------

(d)    Settlements. Notwithstanding anything to the contrary herein, the
Controlling Party shall not, without the prior written consent (not to be
unreasonably withheld, conditioned or delayed) of the other Party, settle any
Third Party Infringement (i) with respect to the Exclusively Licensed IP, if
doing so would (a) adversely affect the validity, enforceability or scope, or
admit non-infringement, of any such Exclusively Licensed IP that such other
Party or its Affiliates are licensing to the Controlling Party hereunder or
(b) specifically or by operation of law, grant or waive any of the Controlling
Party’s rights under any such Exclusively Licensed IP within the field that the
Controlling Party or its Affiliates are granting an exclusive license to the
other Party hereunder or (ii) with respect to any Licensed IP, if doing so would
give rise to liability or any other obligations of such other Party, its
Affiliates or its Sublicensees for which the Controlling Party is unwilling or
unable to, or otherwise does not, provide full indemnification.

(e)    Recoveries. Any and all amounts recovered by the Controlling Party in any
Action regarding a Third Party Infringement or settlement with respect thereto
shall, unless otherwise agreed (including in an agreement in connection with
obtaining consent to settlement), be allocated first to reimburse the
Controlling Party’s out-of-pocket costs and expenses incurred in connection with
such Action or settlement (including its obligations to the other Party pursuant
to Section 5.2(c)) and next to the other Party’s out-of-pocket costs and
expenses incurred in connection with such Action or settlement. Any and all
remaining amounts recovered shall be (i) allocated proportionally between the
Parties (provided that the Third Party Infringement to which such recovery
relates is of the Exclusively Licensed IP and within the exclusive field in
which the applicable Licensee is granted a license hereunder) based on the
impact of such Third Party Infringement on each Party’s relevant field of use or
(ii) retained by the Controlling Party (provided that, for purposes of this
clause (ii), the Third Party Infringement to which such recovery relates is not
of the Exclusively Licensed IP within the exclusive field in which the
applicable Licensee is granted a license hereunder).

(f)    Interferences, etc. Notwithstanding anything to the contrary in Article
IV or this Article V, in the event that any Third Party allegations of
invalidity or unenforceability of any Patents included in the Licensed IP
licensed to Licensee hereunder arise in an opposition, interference, reissue
proceeding, reexamination or other patent office proceeding, Article IV shall
govern the Parties’ rights and obligations with respect thereto.

 

29



--------------------------------------------------------------------------------

Section 5.3    Third Party Agreements. For clarity, and notwithstanding anything
to the contrary in this Article V, the Parties’ rights and obligations set forth
in this Article V shall be subject to the terms of any Contracts existing as of
the Effective Date to which the Licensor or any of its Affiliates is a party or
otherwise bound, subject to the requirements for Licensor to notify Licensee
pursuant to Section 2.9.

ARTICLE VI

INDEMNIFICATION

Section 6.1    Indemnification.

(a)    Each Party (the “Indemnifying Party”) agrees to indemnify, release,
defend and hold harmless the other Party and its Affiliates and its and their
directors, officers, agents, and successors (each, an “Indemnitee” and
collectively, the “Indemnitees”) from and against any and all Indemnifiable
Losses incurred or suffered by any of the Indemnitees, to the extent arising out
of, relating to or resulting from (a) breach by the Indemnifying Party of this
Agreement; (b) if the Indemnifying Party is the Licensee, use of the Licensed IP
hereunder by or on behalf of such Party or its Sublicensees; and (c) if the
Indemnifying Party is the Licensor, breach by or on behalf of Licensee, its
Affiliates or its Sublicensees of any contractual rights of or contractual
obligations owed to any Third Parties with respect to the Licensed IP; provided
that, prior to such breach, Licensor or any of its Affiliates is aware, and
Licensee and its Affiliates are not aware, of such contractual rights or
obligations, in each case (in respect of the foregoing subsections (a) through
(c)), except to the extent that such Indemnifiable Losses (i) are subject to
indemnification by the other Party pursuant to this Section 6.1 or (ii) arise
out of fraud, bad faith, gross negligence or willful misconduct of the other
Party or its Affiliates.

(b)    Except for the entitlement to specific performance or other equitable
remedy, each solely as contemplated by Section 10.12, the remedies provided in
this Section 6.1 shall be deemed the sole and exclusive remedies of the Parties
with respect to the subject matter of this Agreement, and the Parties each
hereby waive to the extent permitted by applicable Law any other remedy to which
they or any of their respective Indemnitees are entitled to hereunder at law or
in equity with respect thereto.

Section 6.2    Indemnification Procedures. The indemnification procedures set
forth in Sections 8.5 through 8.10 of the Separation Agreement shall apply to
the matters indemnified hereunder, mutatis mutandis.

Section 6.3    Disclaimer of Representations and Warranties. EACH PARTY HEREBY
ACKNOWLEDGES THAT, EXCEPT TO THE EXTENT EXPRESSLY SET FORTH IN THE SEPARATION
AGREEMENT OR IN ANY OF THE OTHER ANCILLARY AGREEMENTS, EACH OF SPECCO (ON BEHALF
OF ITSELF AND EACH MEMBER OF THE SPECCO GROUP) AND MATCO (ON BEHALF OF ITSELF
AND EACH MEMBER OF THE MATCO GROUP) UNDERSTANDS AND AGREES THAT NEITHER PARTY IS
REPRESENTING OR WARRANTING IN ANY WAY UNDER THIS AGREEMENT (INCLUDING WITH
RESPECT TO ANY CONSENTS REQUIRED IN CONNECTION HEREWITH, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, VALIDITY, ENFORCEABILITY OR
SCOPE OF THE LICENSED IP) AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS ALL SUCH
REPRESENTATIONS AND WARRANTIES. EXCEPT AS MAY EXPRESSLY BE SET FORTH IN THE
SEPARATION AGREEMENT OR IN ANY OTHER ANCILLARY AGREEMENT, ALL LICENSED IP IS
BEING LICENSED ON AN “AS IS,” “WHERE IS,” AND “WITH ALL FAULTS” BASIS.

 

30



--------------------------------------------------------------------------------

Section 6.4    Limitation on Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT (INCLUDING THIS ARTICLE VI), EXCEPT WITH RESPECT TO
BREACHES OF ARTICLE VII, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ITS
AFFILIATES, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT
LIABILITY) OR OTHERWISE, AT LAW OR IN EQUITY, AND “LOSSES” SHALL NOT INCLUDE ANY
AMOUNTS FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES; PROVIDED
THAT NOTHING HEREIN SHALL PREVENT ANY INDEMNITEE FROM BEING INDEMNIFIED PURSUANT
TO ARTICLE VI FOR ALL COMPONENTS OF AWARDS AGAINST THEM IN ANY THIRD PARTY
CLAIM.

ARTICLE VII

CONFIDENTIALITY

Section 7.1    Disclosure and Use Restrictions. The Parties acknowledge and
agree that the Umbrella Secrecy Agreement is hereby incorporated into this
Agreement, and shall apply to the transactions contemplated by this Agreement,
mutatis mutandis. For the avoidance of doubt, Licensee’s material breach of the
Umbrella Secrecy Agreement with respect to Confidential Information shall
constitute a material breach of this Agreement.

ARTICLE VIII

TERM

Section 8.1    Term. The terms of the licenses and other grants of rights (and
related obligations) under this Agreement (the “Term”) shall remain in effect
(a) to the extent with respect to the Patents licensed hereunder and Licensed
Copyrights, on a Patent-by-Patent and Licensed Copyright-by-Licensed Copyright
basis, until expiration, invalidation or abandonment of such Licensed Patent or
Licensed Copyright (as applicable), (b) to the extent with respect to any
Licensed Know-How, until such Licensed Know-How no longer constitutes
Confidential Information; provided that, after expiration of the Term with
respect to any Licensed Know-How, the licenses granted hereunder to such
Know-How shall survive such expiration in perpetuity, and (c) with respect to
Business Software and SpecCo Licensed Standards, in perpetuity. Notwithstanding
the foregoing and anything to the contrary herein, the licenses granted in
Section 2.3 and rights and obligations of the Parties to the extent with respect
thereto shall terminate on a Product-by-Product basis upon termination of the
applicable Manufacturing Product Agreement with respect to such Product.

Section 8.2    Effect of Termination.

(a)    Accrued Rights. Expiration of this Agreement, in part or in its entirety,
shall be without prejudice to any rights which shall have accrued to the benefit
of either Party prior to such expiration.

(b)    Survival. The following provisions of this Agreement, together with all
other provisions of this Agreement that expressly specify that they survive,
shall survive expiration of this Agreement, in part or in its entirety: Articles
I, III, VI, VII, IX and X and this Section 8.2.

 

31



--------------------------------------------------------------------------------

Section 8.3    Patent Challenge.

(a)    Patent Challenge Notice. In the event of a Patent Challenge by Licensee
or any of its Affiliates against any MatCo Scheduled Licensed Patents (if
Licensor is MatCo) or SpecCo Scheduled Licensed Patents (if Licensor is SpecCo),
Licensee shall notify Licensor promptly (but in no event more than ten
(10) Business Days) after Licensee’s general counsel or chief patent counsel (or
if such position does not exist, any of Licensee’s or its Affiliates’ employees
with substantially similar or greater seniority, and responsibilities that
include substantially similar responsibilities) first learns of such Patent
Challenge (and if Licensor has not already been notified by Licensee of such
Patent Challenge, Licensor shall use reasonable efforts to provide written
notice to Licensee if Licensor’s chief patent counsel (or if such position does
not exist, any of Licensor’s or its Affiliates’ employees with substantially
similar or greater seniority, and responsibilities that include substantially
similar responsibilities) knows such Patent Challenge has been filed) (each
notice provided by either Party in accordance with this Section 8.3(a), the
“Patent Challenge Notice”). Upon a Licensee Challenge Executive learning of such
a Patent Challenge or, if earlier, upon receipt of a Patent Challenge Notice in
the event that such Patent Challenge Notice is provided by Licensor, Licensee
shall promptly take all steps necessary (in accordance with applicable Law) to
withdraw or have withdrawn such Patent Challenge.

(b)    Discussion Process. In the event of a Patent Challenge by Licensee or any
of its Affiliates against any MatCo Scheduled Licensed Patents (if Licensor is
MatCo) or SpecCo Scheduled Licensed Patents (if Licensor is SpecCo), without
limiting Licensee’s obligations in Section 8.3(a), following Licensee’s written
request (provided such request is made no more than ten (10) Business Days after
the Patent Challenge Notice is provided to either Party) (each such request, the
“Discussion Notice”), each Party shall commence the escalation process set forth
in Sections 8.3(b)(i) through 8.3(b)(ii) below (the “Escalation Process”).

(i)    Within ten (10) Business Days of Licensor’s receipt of the Discussion
Notice from Licensee, each Party’s respective presidents of any business unit or
division to which the Patent Challenge relates (or if such position does not
exist, any of Licensee’s or its Affiliates’ employees with substantially similar
or greater seniority, and responsibilities that include substantially similar
responsibilities) and general counsels will commence discussions (which, for
clarity, may be in person or via videoconference or teleconference) that will
last for a period of no more than fifteen (15) Business Days (unless otherwise
agreed in writing by the Parties) (the period of such discussions, the “Initial
Executive Officer Escalation Period”) regarding the Patent Challenge.

(ii)    Following completion of the Initial Executive Officer Escalation Period,
either Party may, on written notice (“Escalation Notice”) to the other Party
within five (5) Business Days of expiration of the Initial Executive Officer
Escalation Period, submit such matter for discussion by their respective chief
executive officers. Such chief executive officers shall commence discussions
regarding the applicable Patent Challenge (which, for clarity, may be in person
or via videoconference or teleconference) within ten (10) Business Days of the
Escalation Notice, and such discussions will last for no more than ten
(10) Business Days (unless otherwise agreed in writing by the Parties) (the
period of such discussions, the “CEO Escalation Period”).

 

32



--------------------------------------------------------------------------------

(iii)    All offers, promises, conduct and statements, whether oral or written,
made in the course of the Escalation Process by any of the Parties or their
Affiliates, their agents, employees, experts and attorneys are confidential,
privileged and inadmissible for any purpose, including impeachment, in any
arbitration or other proceeding involving the Parties or any of their Affiliates
and, in any Action, shall be governed by Rule 408 of the Federal Rules of
Evidence and any applicable similar state or foreign rule, and evidence of such
discussions shall not be admissible in any future Action between the Parties,
any of their Affiliates and/or any Indemnitee; provided that evidence that is
otherwise admissible or discoverable shall not be rendered inadmissible or
non-discoverable as a result of its use in the negotiation or discussion.

(c)    Certain Inadvertent Patent Challenges.

(i)    For purposes of this Section 8.3:

(1)    “Inadvertent Patent Challenge” means each Patent Challenge by Licensee or
its Affiliates that (i) none of the Licensee Challenge Executives approved prior
to or at the time of the filing of the Patent Challenge or (ii) none of the
Licensee Challenge Executives that approved such Patent Challenge had actual
knowledge at the time of the filing of such Patent Challenge that the applicable
MatCo Scheduled Licensed Patent or SpecCo Scheduled Licensed Patent, as the case
may be, was subject to the terms of this Section 8.3. All Patent Challenges are
presumed to be Inadvertent Patent Challenges absent clear and convincing
evidence otherwise.

(2)    “Licensee Challenge Executives” means (i) Licensee’s chief patent
counsel, (ii) the president of any business unit or division to which the Patent
Challenge relates, (iii) any executive officer of Licensee or (iv) any executive
officer of the ultimate parent entity of any member of Licensee’s Group at the
time of such Patent Challenge (or, in each case of the foregoing (i) through
(iv), if any such positions do not exist, any of Licensee’s or its Affiliates’
employees with substantially similar or greater seniority, and responsibilities
that include substantially similar responsibilities).

(ii)    In the case of an Inadvertent Patent Challenge, unless otherwise agreed
in writing by the Parties, Sections 8.3(c)(ii)(1) through 8.3(c)(ii)(4) below
shall apply if and only if (x) Licensee has failed to withdraw, or have
withdrawn, the Patent Challenge in accordance with Section 8.3(a) (provided that
such failure is a result of any Laws or other rules of any Governmental Entity
or registrar with which such Patent Challenge was filed that preclude such
withdrawal, and not attributable in any respect to any delay (or other act or
omission that could reasonably be anticipated to preclude such withdrawal)
within the reasonable control of Licensee) and (y) if requested by Licensor and
solely to the extent permitted by applicable Law, as soon as reasonably
practicable, Licensee submits (or has submitted) documentation to the applicable
Governmental Entity or registrar retracting the arguments made in such Patent
Challenge; provided, that, if Licensee has provided a Discussion Notice to
Licensor in accordance with Section 8.3(b), Licensor shall not exercise any of
its rights or remedies set forth in Sections 8.3(c)(ii)(1) through 8.3(c)(ii)(4)
until (1) the CEO Escalation Period expires if an Escalation Notice is provided
in accordance with Section 8.3(b)(ii) in respect of such Patent Challenge or
(2) the Initial Executive Officer Escalation Period expires if an Escalation
Notice is not provided in accordance with Section 8.3(b)(ii) in respect of such
Patent Challenge.

 

33



--------------------------------------------------------------------------------

(1)    In the case of the first such Inadvertent Patent Challenge (if any),
Licensee shall pay Licensor fifty million dollars ($50,000,000) in liquidated
damages, and Licensor may, at its option, terminate this Agreement to the extent
with respect to any and all licenses and rights granted under this Agreement to
such Licensee or any of its Affiliates, or convert to non-exclusive any and all
exclusive licenses granted under this Agreement to such Licensee or any of its
Affiliates, with respect to all MatCo Patent Fields (if MatCo is the Licensee)
or SpecCo Patent Fields (if SpecCo is Licensee) for which any and all Licensed
Patents that are the subject of such Patent Challenge are licensed to such
Licensee or any of its Affiliates hereunder (including, for clarity, the
licenses and rights to any and all other Patents licensed to such Licensee and
its Affiliates to the extent in such MatCo Patent Fields or SpecCo Patent
Fields, as applicable).

(2)    In the case of the second such Inadvertent Patent Challenge (if any),
Licensee shall pay Licensor one hundred million dollars ($100,000,000) in
liquidated damages, and Licensor may, at its option, terminate this Agreement to
the extent with respect to any and all licenses and rights granted under this
Agreement to such Licensee or any of its Affiliates, or convert to non-exclusive
any and all exclusive licenses granted under this Agreement to such Licensee or
any of its Affiliates, with respect to all MatCo Patent Fields (if MatCo is
Licensee) or SpecCo Patent Fields (if SpecCo is Licensee) for which any and all
Licensed Patents that are the subject of such Patent Challenge are licensed to
such Licensee or any of its Affiliates hereunder (including, for clarity, the
licenses and rights to any and all other Patents licensed to such Licensee and
its Affiliates to the extent in such MatCo Patent Fields or SpecCo Patent
Fields, as applicable).

(3)    In the case of the third such Inadvertent Patent Challenge (if any), or
to the extent Licensor has not exercised all of its rights expressly set forth
in this Section 8.3(c), any Patent Challenge after the third such Inadvertent
Patent Challenge, Licensor shall have the right to terminate this Agreement to
the extent with respect to any and all licenses and rights granted under this
Agreement to such Licensee or any of its Affiliates with respect to Patents, or
convert to non-exclusive any or all exclusive licenses to the Licensed Patents
granted under this Agreement to such Licensee or any of its Affiliates.

(4)    Licensee shall pay amounts described in the foregoing subsections (1) and
(2) (such amounts, the “Patent Challenge Liquidated Damages”) to Licensor within
twenty (20) Business Days of Licensor’s written notice that it is exercising its
rights under such subsection, and such payment shall be made by wire transfer of
immediately available funds into an account designated in writing by Licensor.
The Parties intend that the Patent Challenge Liquidated Damages constitute
compensation, and not a penalty. The Parties acknowledge and agree that the harm
to Licensor and its Affiliates caused by a Patent Challenge would be impossible
or very difficult to accurately estimate as of the Effective Date, and that the
Patent Challenge Liquidated Damages are a reasonable estimate of the anticipated
or actual harm that might arise from one or more Patent Challenges. Licensee’s
payment of the Patent Challenge Liquidated Damages, together with the other
remedies set forth in this Section 8.3, are Licensee’s sole liability and entire
obligation and Licensor’s exclusive remedies for each such Patent Challenge as
described herein.

 

34



--------------------------------------------------------------------------------

(d)    Other Patent Challenges. Unless otherwise agreed upon in writing by the
Parties, in the case of (i) any Inadvertent Patent Challenge for which Sections
8.3(c)(ii)(1) through 8.3(c)(ii)(4) do not apply (including, for clarity, any
Inadvertent Patent Challenge for which Licensee does not comply with
Section 8.3(a)) or (ii) any Patent Challenge that is not an Inadvertent Patent
Challenge, in respect of the foregoing (i) and (ii), Licensor may, at Licensor’s
option, (x) terminate this Agreement to the extent with respect to any and all
licenses and rights granted to Licensee or any of its Affiliates hereunder with
respect to Patents or (y) convert to non-exclusive any and all exclusive
licenses to the Licensed Patents granted to Licensee or any of its Affiliates
under this Agreement; provided that, if Licensee has provided a Discussion
Notice to Licensor in accordance with Section 8.3(b), Licensor shall not
exercise any of its rights or remedies set forth in this Section 8.3(d) until
(x) the CEO Escalation Period expires if an Escalation Notice is provided in
accordance with Section 8.3(b)(ii) in respect of such Patent Challenge or
(y) the Initial Executive Officer Escalation Period expires if an Escalation
Notice is not provided in accordance with Section 8.3(b)(ii) in respect of such
Patent Challenge.

(e)    Effects of Termination. Upon any termination by Licensor pursuant to this
Section 8.3, (i) any and all sublicenses that have been granted to a Sublicensee
with respect to the licenses and rights that have been terminated (such
licenses, the “Terminated Licenses”) shall automatically terminate and
(ii) Licensee shall, and shall ensure that its Affiliates and Sublicensees,
immediately cease use of all Licensed IP under the Terminated Licenses. For
clarity, in the event that a Licensor elects to terminate this Agreement with
respect to all licenses granted by such Licensor to Licensee under this
Section 8.3, this Agreement shall remain in full force and effect with respect
to all licenses granted to such terminating Licensor by such terminated
Licensee.

(f)    For avoidance of doubt, Licensor may not terminate any licenses or rights
granted to Licensee or any of its Affiliates hereunder or convert to
non-exclusive any exclusive licenses if Licensee complies with Section 8.3(a)
with respect to an Inadvertent Patent Challenge, and such Inadvertent Patent
Challenge is withdrawn.

ARTICLE IX

DISPUTE RESOLUTION

Section 9.1    Negotiation and Arbitration. In the event of a controversy,
dispute or Action between the Parties arising out of, in connection with, or in
relation to this Agreement or any of the transactions contemplated hereby,
including with respect to the interpretation, performance, nonperformance,
validity or breach thereof, and including any Action based on contract, tort,
statute or constitution, including the arbitrability of such controversy,
dispute or Action, the procedures as set forth in Article X of the Separation
Agreement shall apply, mutatis mutandis.

ARTICLE X

MISCELLANEOUS

Section 10.1    Complete Agreement; Construction. This Agreement, including the
Exhibits and Schedules, together with the Separation Agreement, the Umbrella
Secrecy Agreement, other Ancillary Agreements and, solely to the extent and for
the limited purpose of effecting the Internal Reorganization, the Conveyancing
and Assumption Instruments, shall constitute the entire agreement between the
Parties with respect to the subject matter hereof and shall supersede all
previous negotiations, commitments, course of dealings and writings with respect
to such subject matter. In the event of any inconsistency between this Agreement
and any Exhibit or Schedule hereto, the Exhibit or Schedule shall prevail. In
the event and to the extent that there shall be a conflict between the
provisions of this Agreement and the provisions of the Separation Agreement, the
terms and conditions of this Agreement shall control (except as expressly set
forth in Section 12.1 of the Separation Agreement).

 

35



--------------------------------------------------------------------------------

Section 10.2    Assignment.

(a)    Neither this Agreement nor any of the rights, interests or obligations of
a Party under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise, by such Party without the prior written consent
of the other Party (which consent may be granted or withheld in such other
Party’s sole discretion); provided however, that such first Party (i) may
assign, in whole or in part, by operation of law or otherwise, any of the
foregoing to one or more of its Affiliates and (ii) may assign, in whole or in
part, by operation of law or otherwise, any of the foregoing to the successor to
all or a portion of the business or assets to which this Agreement relates;
provided that, (x) the assigning Party shall promptly notify the non-assigning
Party in writing of any assignments it makes under Section 10.2(a)(ii) and
(y) in either case of (i) or (ii), the party to whom this Agreement is assigned
shall agree in writing to be bound by the terms of this Agreement as if named as
a “Party” hereto with respect to all or such portion of this Agreement so
assigned. Notwithstanding the foregoing, in the event that a Party exercises its
rights in accordance with the foregoing to assign this Agreement, in part or in
whole, to a Non-Practicing Entity, and such assignment is a bona fide
assignment, the Parties’ rights and obligations set forth in Section 8.3 to the
extent with respect to such assignment to such Non-Practicing Entity shall have
no force and effect (and, for clarity, any attempt to assign this Agreement, in
part or in whole, to any Non-Practicing Entity with the intent to subsequently
assign to any Person that is not a Non-Practicing Entity to circumvent
Section 8.3 shall be void ab initio).

(b)    Notwithstanding the foregoing:

(i)    in the event that a Party assigns or otherwise transfers its rights and
obligations with respect to a Manufacturing Product Agreement to another Person
in accordance with the terms thereof, the licenses set forth in Sections 2.1(d),
2.2(d), 2.3(a) and 2.3(b) (as applicable), together with any other provisions
herein to the extent related thereto, may be assigned or otherwise transferred
to such Third Party without the other Party’s consent; and

(ii)    MatCo may not assign any of the rights, interests or obligations under
this Agreement with respect to the SpecCo Licensed Standards to any Third Party
without the prior written consent of SpecCo, which consent shall not be
unreasonably withheld, delayed or conditioned (but may assign this Agreement in
accordance with Section 10.2(a) without such consent with respect to Local
Standards, together with any SpecCo Licensed Standards, solely as and to the
extent incorporated into and/or reasonably necessary to use such Local Standards
as of the date of such assignment (“Designated SpecCo Standards”)); provided
that in the event that SpecCo does not provide such consent, any Third Party to
which MatCo assigns any right or obligation in accordance with
Section 10.2(a)(ii) shall be, and hereby is, granted a transitional license with
respect to the SpecCo Licensed Standards (other than the Designated SpecCo
Standards) as follows: such assignee may continue to use under this Agreement
such SpecCo Licensed Standards used by Licensee or the relevant site, facility
and/or portion of the Materials Science Business prior to the applicable
transaction for a transitional period of up to twelve (12) months to the extent
reasonably necessary to transition to alternative technology (provided that such
transitional period may be extended upon reasonable request subject to the prior
written consent of SpecCo, which consent may not be unreasonably withheld,
delayed or conditioned), if such assignee agrees in writing that:

(1)    The SpecCo Licensed Standards shall be treated as Confidential
Information of SpecCo under terms at least as restrictive as the terms in the
Umbrella Secrecy Agreement;

 

36



--------------------------------------------------------------------------------

(2)      The SpecCo Licensed Standards shall be used only within and for the
support of the transferred business, site or facility and shall be shared only
with Persons who have a reasonable need to know them for that purpose; and

(3)      No later than the end of the transitional period, all copies of the
SpecCo Licensed Standards in the possession of the transferred business, site or
facility shall be destroyed; provided that, for clarity, destruction of such
SpecCo Licensed Standards shall not be required with respect to Designated
SpecCo Standards otherwise licensed pursuant to the portion of the Agreement
assigned. On request by SpecCo, the affected business, site or facility shall
confirm that the required destruction has occurred.

(c)    Any assignment or other disposition in violation of this Section 10.2
shall be void. No assignment shall relieve the assigning Party of any of its
obligations under this Agreement that accrued prior to such assignment unless
agreed to by the non-assigning Party.

Section 10.3    Counterparts. This Agreement may be executed and delivered
(including by facsimile or other means of electronic transmission, such as by
electronic mail in “pdf” form) in more than one counterpart, all of which shall
be considered one and the same agreement, each of which when executed shall be
deemed to be an original, and shall become effective when one or more such
counterparts have been signed by each of the Parties and delivered to each of
the Parties.

Section 10.4    Notices. All notices and other communications to be given to any
Party under this Agreement shall be sufficiently given for all purposes
hereunder if in writing and delivered by hand, courier or overnight delivery
service, or five (5) days after being mailed by certified or registered mail,
return receipt requested, with appropriate postage prepaid, or electronically
mailed (with a response confirming receipt), and shall be directed to the
address set forth below (or at such other address for a Party as shall be
specified in a notice given in accordance with this Section 10.4):

 

37



--------------------------------------------------------------------------------

To SpecCo:

Prior to the AgCo Distribution:

DowDuPont Inc.

SP Holdings IB, Inc.

Specialty Products N&H, Inc.

DuPont Electronics, Inc.

DuPont Safety & Construction, Inc.

DuPont Polymers, Inc.

Rohm and Haas Electronic Materials CMP, Inc.

DDP Specialty Electronic Materials US, Inc.

DDP Specialty Electronic Materials US 5, Inc.

DDP Specialty Electronic Materials US 8, Inc.

DDP Specialty Electronic Materials US 9, Inc.

Specialty Products US, LLC

c/o E. I. du Pont de Nemours and Company

974 Centre Road

Wilmington, DE 19805

Attn: Stacy L. Fox

Email: Stacy.L.Fox@dupont.com

Facsimile: (302) 994-5094

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attention:          Brandon Van Dyke, Esq.

Email:              Brandon.VanDyke@skadden.com

Facsimile:        (917) 777-3743

Following the Final Separation Date:

DowDuPont Inc.

SP Holdings IB, Inc.

Specialty Products N&H, Inc.

DuPont Electronics, Inc.

DuPont Safety & Construction, Inc.

DuPont Polymers, Inc.

Rohm and Haas Electronic Materials CMP, Inc.

DDP Specialty Electronic Materials US, Inc.

DDP Specialty Electronic Materials US 5, Inc.

DDP Specialty Electronic Materials US 8, Inc.

DDP Specialty Electronic Materials US 9, Inc.

Specialty Products US, LLC

c/o DuPont de Nemours, Inc.

974 Centre Road, Building 730

Wilmington, DE 19805

Attn: General Counsel

Email: Erik.T.Hoover@dupont.com

 

38



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attention:          Brandon Van Dyke, Esq.

Email:              Brandon.VanDyke@skadden.com

Facsimile:        (917) 777-3743

To MatCo:

Dow Inc.

The Dow Chemical Company

Rohm and Haas Chemicals LLC

Rohm and Haas Company

Dow Silicones Corporation

Union Carbide Corporation

Materials Science Holding LLC

Performance Materials NA, Inc.

The Dow Chemical Company

2211 H.H. Dow Way

Midland, MI 48674

Attn: Chief IP Counsel, IP Legal

Email: DFrickey@dow.com

with a copy (which shall not constitute notice) to:

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York 10022-6069

Attention:        George A. Casey, Esq.

                         Heiko Schiwek, Esq.

                         Jordan Altman, Esq.

Email:             George.Casey@Shearman.com

                         HSchiwek@Shearman.com

                         Jordan.Altman@Shearman.com

Facsimile:       (212) 848-7179

Section 10.5    Waivers. Any provision of this Agreement may be waived, if and
only if, such waiver is in writing and signed by the Party against whom the
waiver is to be effective. Notwithstanding the foregoing, no failure to exercise
and no delay in exercising, on the part of any Party, any right, remedy, power
or privilege hereunder shall operate as a waiver hereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. Any consent required or permitted to be given by any Party
to any other Party under this Agreement shall be in writing and signed by the
Party giving such consent and shall be effective only against such Party (and
the members of its Group).

 

39



--------------------------------------------------------------------------------

Section 10.6    Amendments. This Agreement may not be modified or amended except
by an agreement in writing signed by each of the Parties.

Section 10.7    Affiliates. Each of the Parties shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any Affiliate of such Party.

Section 10.8    Third Party Beneficiaries. Except as provided in Article VI
relating to Indemnitees, this Agreement is solely for the benefit of, and is
only enforceable by, the Parties and their permitted successors and assigns and
should not be deemed to confer upon Third Parties any remedy, benefit, claim,
liability, reimbursement, claim of Action or other right of any nature
whatsoever, in excess of those existing without reference to this Agreement.

Section 10.9    Title and Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

Section 10.10    Exhibits and Schedules. The Exhibits and Schedules shall be
construed with and as an integral part of this Agreement to the same extent as
if the same had been set forth verbatim herein.

Section 10.11    Governing Law. This Agreement and any dispute arising out of,
in connection with or relating to this Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware, without giving
effect to the conflicts of laws principles thereof.

Section 10.12    Specific Performance. The Parties acknowledge and agree that
irreparable harm would occur in the event that the Parties do not perform any
provision of this Agreement in accordance with its specific terms or otherwise
breach this Agreement and the remedies at law for any breach or threatened
breach of this Agreement, including monetary damages, are inadequate
compensation for any such non-performance or breach. Accordingly, in the event
of any actual or threatened default in or breach of, any of the terms,
conditions and provisions of this Agreement, the Parties agree that the Party or
Parties to this Agreement who are or are to be thereby aggrieved shall, subject
and pursuant to the terms of this Article X (including for the avoidance of
doubt, after compliance with all notice and negotiation provisions herein), have
the right to specific performance and injunctive or other equitable relief of
its or their rights under this Agreement in addition to any and all other rights
and remedies at law or in equity, and all such rights and remedies shall be
cumulative. The Parties agree that any defense in any action for specific
performance that a remedy at law would be adequate is hereby waived, and that
any requirements for the securing or posting of any bond with such remedy are
hereby waived.

Section 10.13    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid, legal and
enforceable provisions, the economic effect of which comes as close as possible
to that of the invalid, illegal or unenforceable provisions.

 

40



--------------------------------------------------------------------------------

Section 10.14    No Duplication; No Double Recovery. Nothing in this Agreement
is intended to confer to or impose upon any Party a duplicative right,
entitlement, obligation or recovery with respect to any matter arising out of
the same facts and circumstances.

Section 10.15    Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement by a Licensor are, and will otherwise be deemed to be, for
purposes of Section 365(n) of the United States Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101 of the United
States Bankruptcy Code regardless of the form or type of intellectual property
under or to which such rights and licenses are granted and regardless of whether
the intellectual property is registered in or otherwise recognized by or
applicable to the United States of America or any other country or jurisdiction.
The Parties agree that each Licensee will retain and may fully exercise all of
their rights and elections under the United States Bankruptcy Code. The Parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against a Party under the United States Bankruptcy Code, the Party hereto
that is not a party to such proceeding will be entitled to a complete duplicate
of (or complete access to, as appropriate) any such intellectual property and
all embodiments of such intellectual property, which, if not already in the
non-subject Party’s possession, will be promptly delivered to it (a) upon any
such commencement of a bankruptcy proceeding upon the non-subject Party’s
written request therefore, unless the Party subject to such proceeding continues
to perform all of its obligations under this Agreement or (b) if not delivered
under clause (a) above, following the rejection of this Agreement by or on
behalf of the Party subject to such proceeding upon written request therefore by
the non-subject Party.

* * * * *

[End of page left intentionally blank]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

DOWDUPONT INC.        SP HOLDINGS IB, INC.    

/s/ Jeanmarie F. Desmond

      

/s/ Calissa Brown

   

Name: Jeanmarie F. Desmond

Title: Co-Controller

      

Name: Calissa Brown

Title: Vice President

    SPECIALTY PRODUCTS N&H, INC.        DUPONT ELECTRONICS, INC.    

/s/ Calissa Brown

      

/s/ Calissa Brown

   

Name: Calissa Brown

Title: Vice President

      

Name: Calissa Brown

Title: Vice President

    DUPONT SAFETY & CONSTRUCTION, INC.      DUPONT POLYMERS, INC.    

/s/ Calissa Brown

      

/s/ Calissa Brown

   

Name: Calissa Brown

Title: Vice President

      

Name: Calissa Brown

Title: Vice President

    ROHM AND HAAS ELECTRONIC MATERIALS CMP, INC.      DDP SPECIALTY ELECTRONIC
MATERIALS US, INC.

/s/ Darryl P. Frickey

      

/s/ Mark A. Bachman

   

Name: Darryl P. Frickey

Title: Assistant Secretary

      

Name: Mark A. Bachman

Title: President

    DDP SPECIALTY ELECTRONIC MATERIALS US 5, LLC      DDP SPECIALTY ELECTRONIC
MATERIALS US 8, LLC

/s/ Mark A. Bachman

      

/s/ Mark A. Bachman

   

Name: Mark A. Bachman

Title: President

      

Name: Mark A. Bachman

Title: President

    DDP SPECIALTY ELECTRONIC MATERIALS US 9, LLC      SPECIALTY PRODUCTS US, LLC

/s/ Eric P. Blackhurst

      

/s/ Eric P. Blackhurst

   

Name: Eric P. Blackhurst

Title: Secretary

      

Name: Eric P. Blackhurst

Title: Secretary

   

 

 

 

 

 

[Signature Page to MatCo/SpecCo Intellectual Property Cross License Agreement]



--------------------------------------------------------------------------------

DOW INC.        THE DOW CHEMICAL COMPANY  

/s/ Amy E. Wilson

      

/s/ Amy E. Wilson

   

Name: Amy E. Wilson

Title: Secretary

      

Name: Amy E. Wilson

Title: General Counsel and Corporate Secretary

    ROHM AND HAAS CHEMICALS LLC      ROHM AND HAAS COMPANY  

/s/ John B. Treangen

      

/s/ John B. Treangen

   

Name: John B. Treangen

Title: Assistant Secretary

      

Name: John B. Treangen

Title: Assistant Secretary

    DOW SILICONES CORPORATION        UNION CARBIDE CORPORATION  

/s/ Jonathan P. Wendt

      

/s/ Leah Trzcinski

   

Name: Jonathan P. Wendt

Title: Secretary

      

Name: Leah Trzcinski

Title: Vice President, General Counsel & Secretary

    MATERIALS SCIENCE HOLDING LLC      PERFORMANCE MATERIALS NA, INC.  

/s/ Eric P. Blackhurst

      

/s/ Michael P. Heffernan

   

Name: Eric P. Blackhurst

Title: Secretary

      

Name: Michael P. Heffernan

Title: President

   

 

 

 

 

 

 

[Signature Page to MatCo/SpecCo Intellectual Property Cross License Agreement]